       Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 1 of 105



                                                                                  FILED
                                                                                          COURT.
Bradley T. Cave, P.C. (Wyo. State Bar #5-2792)                            DlSTKiGT Or WYGi liHG
HOLLAND &HART LLP                                                                    _             ^
2515 Wairen Avenue, Suite 450                                            2021    'i lb       2*
P.O. Box 1347
Cheyenne, WY 82001                                                      HARGARET EOTKU^S. CLERK
Telephone: 307.778.4200                                                          CHE'i
bcave@hollandhart.com

Yan Ge (pending admission pro hac vice)
Michael Amberg (pending admission pro hac vice)
Wenfeng Su (pending admission pro hac vice)
KING & WOOD MALLESONS LLP
535 Middlefield Road, Suite 245
Menlo Park, California 94025
Telephone: (650)858-1285
geyan@us.kwm.com
michael.amberg@us.kwm.com
wenfeng.su@us.kwm.com

Bing Cheng (pending admission pro hac vice)
18th Floor, East Tower, World Financial Center
No.] Dongsanhuan Middle Road
Chaoyang District Beijing 100020 P. R. China
Telephone: +86 (10) 5878-5187
chengbing@cn.kwm.com

COUNSEL FOR PETITIONER
Weihai Textile Group Import & Export Co. Ltd.


                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF WYOMING

WEIHAI TEXTILE GROUP IMPORT &
EXPORT CO., LTD.,

                 Petitioner,

        V.                                           CaseNo.      1\- K) C - 1M1 -
ERUPTION HOLDINGS INC.,

                 Respondent.

          PETITION TO CONFIRM AN INTERNATIONAL ARBITRAL AWARD


        Petitioner Weihai Textile Group Import & Export Co., Ltd. ("Weihai"), by its

undersigned counsel, pursuant to the Federal Arbitration Act, 9 U.S.C. § 207 (the "FAA"),

respectfully requests that this Court enter an order confirming the arbitral award (the "Award")

issued by a China International Economic and Trade Arbitration Commission ("CIETAC")
       Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 2 of 105




arbitral tribunal on January 15,2021, in an arbitration between Weihai and Eruption Holdings

Inc. ("Eruption Holdings"). A duly certified copy of the Award (and a certified translation

thereof) is attached as Exhibit 1. A letter from CIETAC (and a certified translation thereof)

verifying the Award is attached as Exhibit 2. In support ofthis Petition, Weihai alleges:

                                 NATURE OF THE PETITION

        1.     Weihai files this Petition to confirm the Award pursuant to 9 U.S.C. § 207 and the

U.N. Convention on the Recognition and Enforcement of Foreign Arbitral Awards of June 10,

1958 (the "New York Convention").

        2.     The Award arises out of an arbitration concerning Weihai's efforts to enforce its

rights, and to obtain payment from Eruption Holdings, in connection with six sales contracts

signed on October 12,2018, November 1,2018, and December 11,2018 by and between Weihai

and Eruption Holdings (the "Sales Contracts"). As set forth in more detail below, the Award

orders Eruption Holdings to pay Weihai: (i) $566,937.10 plus interest from April 2,2019 at 1%

per annum for outstanding payments for certain goods under the Sales Contracts; (ii) RMB

98,000 for its legal fees; (iii) RMB 9,000 for its notarization fees; and (iv) RMB 142,439 as

reimbursement for arbitration fees that should have been paid by Eruption Holdings.

                                         THE PARTIES

       3.      Petitioner Weihai is a Chinese company domiciled in the city of Weihai at No. 16,

Shichang Avenue, Huancui District, Weihai Municipality, Shandong Province, China. Petitioner

is a party to all six Sales Contracts that are the subject of the Award. True and accurate copies of

the Sales Contracts are attached as Exhibits to Declaration of Ning Cong, attached hereto as

Exhibit 3.
       Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 3 of 105




       4.      Respondent Eruption Holdingsis incorporated in the state of Wyoming and has its

principal office at 1603 CapitolAve., Suite 314-957, Cheyenne, Wyoming 82001.

                                JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction over this proceeding pursuant to 9

U.S.C. § 203, which provides that actions or proceedings falling under the New York

Convention arise under the laws and treaties ofthe United States and are subject to the original

jurisdiction ofthe district courts ofthe United States. The United States is a party to the New

York Convention (codified at 9 U.S.C. §§ 201 et seq.), and the recognition and enforcement of

the Award in this matter is governed by that Convention. See 9 U.S.C. § 207. This Court also has

subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       6.      Upon service, this Court will have personal jurisdiction over Eruption Holdings

pursuant to Rule 4(k)(l)(A) of the Federal Rules of Civil Procedure because it is incorporated in

Wyoming and is therefore subject to the jurisdiction of a court of general jurisdiction in

Wyoming. See also Daimler AG v. Baumart, 571 U.S. 117, 137 (2014) ("With respect to a

corporation, the place of incorporation and principal place of business are 'paradig[m]... bases

for general jurisdiction."') (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown^ 564 U.S.

915,924(2011)).

       7.      Venue in this Court is proper pursuant to 9 U.S.C. § 204 and 28 U.S.C § 1391(b).

                                   STATEMENT OF FACTS

       8.      Weihai and Eruption Holdings formed a business relationship on August 1,2018,

when they entered into a sales contract numbered 300118ERUP01Y ("Contract01Y") for the

sale of 6,447 garmentsat a total price $57,213.60. Ex. 1 at 12. Contract01Y is not one of the six

outstanding Sales Contracts.
       Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 4 of 105




        9.         To test its ability to pay by wire. Eruption Holdingswired Weihai$300 on August

30,2018. Ex. 1 at 12.

        10.        Through its agent, FeimannGroup, Inc, Eruption Holdings wired Weihai

$59,042.40 in three installments on the 13th, 21st, and 24th of December 2018. All three wires

specified that they werepaymentsfor invoice ZNS3001180913ERUPY. Ex. 1 at 12.

        11.        On October 12,2018, Weihai and Eruption Holdings entered into three sales

contracts for the sale and purchase of garments. The contracts were numbered 300118ERUP02Y

("Contract 02Y), 300118ERUP03Y("Contract 03Y"), and 300118ERUP04Y("Contract 04Y"),

and their values were $126,000, $103,320, and $118,080, respectively. On December 6, Eruption

Holdings made changes to its order, and the parties revised Contract 03Y and Contract 04Y to

reflect the changes. Ex. 1 at 13.

        9.         On November 11,2018, Weihai and Eruption Holdings entered into two more

contracts for the sale of garments, numbered 300118ERUP05Y ("Contract 05Y") and

300118ERUP06Y("Contract 06Y"), at prices of $54,960 and $132,340, respectively. Ex. 1 at

13.


        10.        On December 11,2018, Weihai and Eruption Holdings entered into the last

contract for the sale of garments, numbered300118ERUP07Y ("Contract07Y"). The price of

the goods sold under Contract 07Y was $33,480. Ex. 1 at 13.Contract 02Y, Contract 03Y,

Contract 04Y, Contract 05Y, Contract 06Y, and Contract 07Y are the Sales Contracts that led to

the arbitration.

        11.        Apartfrom differing in termsof the quantities and stylesof garments sold, the

Sales Contracts contain identical provisions: (i) designating Los Angeles as the destinationport

for the goods; (ii) requiring Eruption Holdings to pay within 60 days after shipment by
      Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 5 of 105




telegraphic transfer; (iii) allowing a 3% variance, over or under, between the quantity of

garments shipped from the number agreed in the contracts; (iv) specifying that the only

documents Weihai was to provide with respect to each contract were a commercial invoice, a

packing list, and, depending on the method of shipping, either a bill of lading, an airway bill, or a

cargo receipt; and (v) requiring Eruption Holdings to raise any objectionsto the qualityofthe

garments within 20 days of their arrival in Los Angeles and any objections to the quantity within

15 days. See Exs. 1-6 to Exhibit 3.

        12.    The Sales Contracts also contained the following arbitration clause:

               Any or all disputes arising from or in connection with the
               performance of the Contract shall be settled through negotiation by
               both parties, failing which they shall be submitted for arbitration.
               The arbitration shall tack place in China and shall be conducted by
               the   China    International   Economic     and   Trade    Arbitration
               Commission in accordance with the provisional rules of procedures
               of the said commission. The arbitration award shall be final and
               binding upon both Buyer and Seller. Unless otherwise awarded by
               the said arbitration commission, the arbitration fees shall be borne
               by the losing party. The Contract and all disputes concerning the
               contract shall be governed by laws of the People's Republic of
               China.

Exs. 1-6 to Exhibit 3.

        13.    Weihai performed its obligations under the Sales Contracts by delivering the

goods to a freight forwarder designated by Eruption Holdings over the course of a month, from

December 31,2018 to January 31,2019. The total value of the garments delivered was

$577,237.10, which was greater than the total value of $568,180 provided in the contracts but

vwthin the 3% variance allowed. Ex. 1 at 14-15.

       14.     By February 20,2019, Weihai had emailed Eruption Holdings all the invoices and

packing lists for the goods delivered. Ex. 1 at 15.
        Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 6 of 105




        15.     On June 1, 2019, Feimann Group, Inc wired $10,000 to Weihai. The description

of the wiring identified itself as payment for invoice ZNS3001190109ERUPY, which was an

invoice issued under Contract 06Y. Ex. 1 at 11.


        16.     Upon receiving the goods, Eruption Holdings did not raise any objections as to

their quantity or quality within the objection period but requested extensions to pay when pressed

by Weihai for payment. On June 13, 2019, Eruption Holdings stated in an email, "due to our

products failed to meet with the requirement and regulation by CSPC (Consumer Safet>' Product

Commission). We have to [send] ALL the merchandise we ordered from you to a local factory to

fix the problems to comply with the CSPC regulations prior to any sales to any store in the U.S."

Eruption Holdings provided nothing in support of the alleged defect. Ex. 1 at 16-17.

        17.    On April 17, 2020, after two years of pressing Eruption Holdings for payment to

no avail, Weihai initiated a CIETAC arbitration proceeding pursuant to the Independent

Arbitration Clause in the Sales Contracts to seek payment on the goods sold. On May 6, 2020,

CIETAC sent by express mail the arbitration notice, arbitration rules, and list of arbitrators to

both parties at their respective addresses provided in the application for arbitration. CIETAC also

sent Eruption Holdings the Application for Arbitration submitted by Weihai along with the

supporting materials annexed to it. Ex. 1 at 4.

        18.    The address of Eruption Holdings provided in the Application for Arbitration is

1603 Capitol Ave., Suite 314-957 Cheyenne, WY 82001, US, which is the same as that provided

in the Sales Contracts. Exs. 1-6 to Exhibit 3.

        19.    An arbitral tribunal was formed on September 24, 2020 to arbitrate the case. Ex. 1

at 4.
      Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 7 of 105




        20.     On November 11,2020, the tribunal held a hearing at which Weihai appeared

through its arbitration representative, but Eruption Holdings failed to appear. At the hearing,

Weihai argued its position and responded to questions from the tribunal. Ex. 1 at 4-5.

        21.    On January 15,2021, the tribunal issued the Award. Ex. 1 at 20. The tribunal

found that Eruption Holdings' three installment payments in December 2018 totaling $59,042.40

were not payments under the Sales Contracts. Rather, because invoice ZNS3001180913ERUPY

was not one of the invoices issued under the Sales Contract and because the payments were made

before the time of payment provided in the Sales Contract, the tribunal foimd that three

installment payments were payments under Contract 01Y. Ex. 1 at 17. The tribunal determined

that Eruption Holdings had only made two payments totaling $10,300 imder the Sales Contracts:

(1) $300 wired on August 30,2018 for testing; and (2) $10,000 wired on June 1,2019 by

Feimann Group, Inc under Contract 06Y. Ex. 1 at 17. Accordingly, after subtracting the amount

paid by Eruption Holdings ($10,300) from the total value of the garments delivered under the

Sales Contracts ($577,237.10), the tribunal ordered Eruption Holdings to pay the $566,937.10

still outstanding under the Sales Contracts. Ex. 1 at 17.

                                          ARGUMENT

       22.     The confirmation of a foreign arbitral award is governed by the Convention on the

Recognition and Enforcement of Foreign Arbitral Awards (the "New York Convention"), as

implemented by the FAA, 9 U.S.C. § 201 et seq. The rules set forth in the New York Convention

and the FAA result from the strong congressional policy favoring the resolution of disputes

through arbitration. Weihai has satisfied all the applicable requirements. Accordingly, it

respectfully requests that the Court confirm the Award and enter judgment accordingly.
      Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 8 of 105




       23.     Under Article I of the New York Convention and 9 U.S.C. § 202, the New York

Conventiongoverns the confirmation of an arbitral award when, as here, the arbitral award is

made in a country other than the one where enforcement is sought. New York Convention art.

1(1). The New York Convention also applies when the award is not considereda "domestic"

award in the country where its enforcement is sought. Id; Goldgroup Res., Inc. v. DymResource

de Mexico, S.A. de C. V., 994 F.3d 1181,1188 n.5 (10th Cir. 2021) ("a nondomestic award is one

that results from a dispute involving property located outside the United States or principally

involving conduct and contract performance outside the United States"); see also 9 U.S.C. § 202;

Riley v. Kingsley Underwriting Agencies, Ltd, 969 F.2d 953,959 (10th Cir. 1992) (providing

that Article II ofthe New York Convention mandates recognition and enforcement of a written

cotimiercial arbitral agreement involving a party that is not an American citizen) (citing Ledee v.

Ceramiche Ragno, 684 F.2d 184, 186-87 (1st Cir. 1982)); Filanto, S.p.A. v. Chilewich Int'l

Corp., 789 F. Supp. 1229,1237 (S.D.N.Y. 1992) (findingone criterion of the New York

Convention clearly satisfied where one of the parties was an Italian corporation); Minister of

Defense ofthe Islamic Republic v. Gould, Inc., 887 F.2d 1357, 1362 (9th Cir. 1989) (findingthat

the award at issue was "obviously not domestic in nature because Iran [was] one of the parties to

the agreement"); Bergesen v. Joseph Muller Corp., 710 F.2d 928,932 (2d Cir. 1983) (holding

that the New York Convention governs awards "involving parties domiciled or having their

principal place ofbusiness outside the enforcingjurisdiction").

       24.     Additionally, the New York Convention only applies to awards that arise out of

relationships considered "commercial" in nature and only to awardsmade in countries that are

parties to the New York Convention. New York Convention, art. 1(3). The Awardat issue was

the final result of a commercial contract dispute. See Ex. 1. Moreover, Weihai, a Chinese


                                                 8
      Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 9 of 105




company, submits this Petition to confimi a Chinese arbitral award entered against Eruption

Holdings, a United States company. Both China and the United States are signatories to the New

York Convention, so it therefore applies to the Award.

       25.     "Any party to the arbitration may apply for an order confirming the award as

against any other party to the arbitration." 9 U.S.C. § 207. Federal district courts possess

jurisdiction to confirm such awards falling under the New York Convention, '^within three years

after" they are made. Id. CEETAC made its ruling on January 15,2021. Weihai is well within the

period of limitations to petition the Court for enforcement ofthe Award.

       26.     The law governing the confirmation of foreign arbitral awards is clear and stems

firom the strong congressional policy favoring the resolution of disputes through arbitration. See

Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614,626 (1985)

("'[QJuestions of arbitrability must be addressed with a healthy regard for the federal policy

favoring arbitration.... The Arbitration Act establishes that, as a matter of federal law, any

doubts concerning the scope of arbitrable issues should be resolved in favor of arbitration

(quoting Moses H. Cone Mem 7 Hosp. v. Mercury Constr. Corp., 460 U.S. 1,23 (1983)). Federal

courts afford maximum deference to the arbitrators' decisions because "the standard of review is

among the narrowest known to the law," which makes an arbitrator's erroneous interpretations or

applications of law non-reversible. CEEG (Shanghai) Solar Sci. & Tech. Co., Ltd v. LUMOS

LLC, 829 F.3d 1201,1206 (10th Cir. 2016) (internal quotations omitted). This body of law

leaves no doubt that the Court should grant Weihai's Petition and enter judgment confirming the

Award, "unless it finds one ofthe grounds for refiisal or deferral of recognition or enforcement

of the award specified in the said Convention." Id (citing 9 U.S.C. § 207).
      Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 10 of 105




        27.     A petition to enforce an award is an expedited proceeding treated as a motion

imder the Federal rules. See 9 U.S.C. § 6 (petition to enforce non-New York Convention award

treated as motion); Corporacion Mexicana De Mantenimiento Integral, S. De R.L. De C.V v.

Pemex-Exploracion YProduccion, 832 F.3d 92,111 (2d Cir. 2016) ("The confirmation of an

arbitration award is a summary proceeding that merely makes what is already a final arbitration

award a judgment ofthe court." (alterations and internal quotation marks omitted)); Compania

de Inversiones Mercantiles, S.A. v. Grupo Cementos de Chihuahua S.A.B. de C. K, 970 F.3d

1269,1287 (10th Cir. 2020) ("A confirmation action under the New York Convention is a

summary proceeding in nature, which is not intended to involve complex factual determinations,

other than a determination ofthe limited statutory conditionsfor confirmation or groundsfor

refusal to confirm.") (internal citation omitted).

       28.     A court is required to confirm the award unless it finds one ofthe grounds for

refiisal or deferral or recognition or enforcement of the award specified in the New York

Convention. Compania de Inversiones Mercantiles, S.A, 970 F.3d at 1286. The arbitrator's

decisionshould be enforced if it draws its essence fi-om the parties' agreements and is not merely

the arbitrator's own brand of industrial justice. United Steelworkers ofAm. v. Enter. Wheel &

Car Corp., 363 U.S. 593, 597 (1960). The Respondent bears the burden of proving that the Court

should refuse enforcement. CEEG (Shanghai) Solar Set & Tech Co., Ltd, 829 F.3d at 1206.

       29.     Under Article FV of the New York Convention, "[t]o obtain the recognition and

enforcement" of an arbitral award, the petitioning party must simply provide "[t]he duly

authenticated original award or a duly certified copy thereof," and "[t]he original agreement" or

a duly certified copy thereof. See New York Convention, art. IV(1); Estate. ofKe Zhengguang v.

Yu Stephany, No. 18-3546-PWG, 2020 WL 886146, at *9 (D. Md. Feb. 24,2020) (finding



                                                     10
     Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 11 of 105




tribunal verified copy of arbitral award satisfied New York Convention requirement); Qingdao

Hisense Imp. & Exp. Co. v. Progressive Telecom, Inc., No. CV M-07-297,2008 WL 11394401,

at *2 (S.D. Tex. June 20,2008) (accepting copy of arbitration agreement authenticated by Vice

General Manager ofplaintiff); Linsen Int'l Ltd. v. Humpuss Sea Transp. PTE LTD, No. 09-CV-

10393-GBD, 2011 WL 1795813, at *2 (S.D.N.Y. Apr. 29,2011) (finding attorney-verified copy

of agreement satisfied New York Convention requirement); Arbitration between Overseas

Cosmos, Inc. & NR Vessel Corp., No. 97-CV-5898-DC, 1997 WL 757041, at *5 (S.D.N.Y. Dec.

8, 1997) (same).

       30.    Here, Weihai has provided the required certified copies ofthe Award and the

underlying arbitration agreement. Exhibit 1 and Exhibits 1-6to Declaration of Ning Cong

(Exhibit3), and EruptionHoldings cannotdemonstrate that any groundfor refusing to enforce

the Award applies. Accordingly, the Court should enter judgment confirming the Award

pursuant to the New York Convention and the FAA.

                                 REQUEST FOR RELIEF

       WHEREFORE, Weihai respectfully requests that this Court:

              (a)    enter an order pursuant to 9 U.S.C. § 207 and Article III of the New York

                     Convention confirming, recognizing, and enforcing the Award against

                     Eruption Holdings;

              (b)    enter judgment in favor of Weihai and against Eruption Holdings in the

                     amount of $566,937.10, plus accumulated mterest at 1% per annum

                     accruing fi-om April 2,2019;




                                              11
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 12 of 105




      (c)   enter judgment in favor of Weihai and against Eruption Holdings for the

            costs ordered in the Award, amounting to RMB 249,439 (RMB 98,000 +

            RMB 9,000 + RMB 142,439).

      (d)   award Weihai its costs incurred in bringing this proceeding, including its

            reasonable attorneys' fees;

      (e)   enter an order retaining jurisdiction ofthis Court over the matter for any

            proceedings as may be necessary to enforce the Award and any further

            awards or judgments, which may be obtained by Weihai against Eruption

            Holdings; and

      (f)   grant any other relief that this Court may deem necessary and proper.




                                     12
         Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 13 of 105




         Dated: June 15, 2021.

                                     Respectfully Submitted,




                                     Bradley T. Cave, P.Or (Wyo. State Bar # 5-2792)
                                     HOLLAND & HART LLP
                                     2515 Warren Avenue, Suite 450
                                     P.O.Box 1347
                                     Cheyenne, WY 82001
                                     Telephone: 307.778.4200
                                     bcave@hollandhart.com

                                     Yan Ge (pending admission pro hac vice)
                                     Michael Amberg (pending admission pro hac vice)
                                     Wenfeng Su (pending admission pro hac vice)
                                     KING & WOOD MALLESONS LLP
                                     535 Middlefield Road, Suite 245
                                     Menlo Park, California 94025
                                     Telephone: (650) 858-1285
                                     geyan@us.kwm.com
                                     michael.amberg@us.kwm.com
                                     wenfeng.su@us.kwm.com
                                     Bing Cheng (pending admission pro hac vice)
                                     18th Floor, East Tower, World Financial Center
                                     No.l Dongsanhuan Middle Road
                                     Chaoyang District Beijing 100020 P. R. China
                                     Telephone: +86 (10) 5878-5187
                                     chengbing@cn.kwm.com

                                     COUNSEL FOR PETITIONER
                                     WEIHAI TEXTILE GROUP IMPORT & EXPORT
                                     CO. LTD.

16889882 vl




                                       13
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 14 of 105




                     Wib'i f
  Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 15 of 105

                                                                                                                                   1


                                           t ^                                       t                 1 fi "a el
                                            Beijing Spirit Translation Co., Ltd.

                                                            Declaration
                                                                    pm


We, Beijing Spirit Translation Co., Ltd., hereby declare the following:



   1.         We are a legally established English translation professional service company and
              deemed to be qualified to handle the translation service from Chinese to English;




  2.          Files in theattached files are the product of our translation s^p^ce^-


                                                                                                  i "ro          W
  3. All the translation done by our company is the true, accijrale.and eti^eel
              translation of the original; but the source language shall firevatl.
                                                                                                          **1^            . ^




  4.          We certify that the above-mentioned declaration is true and correct to our best
              knowledge.



Name ofcompany (seal): Beijing Spiri^f^slalitM Co., Lfids'
         ($):                                              j
Name of principal (signature):



Date:

am:
            ' 7^7'!. /. 8

JlllJlt:                                    39            SOIIO             1703     100022
 \Ji.IicnS' Kui'in 1"11.'. I                     S< )110, Nt>. 3''. I ;i-i 3iiJ    MkIJU' Road. Disiriul C'hao>!iiiii. Ikijiiig.
I liiiia-

    i-V      (OHh              5{) 57 06                                                   f|:         ((ilO) 5H(>%700
Id:         lOim5X6«JhX5.'5 5(v5T.Oh                                                          I <l\.   (OSO) .^8h%"'U0

                                                        www.bisnirit.com
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 16 of 105




                         Arbitral Award




                                                        /i




                        CIETAC

       China International Economic and Trade Arbitration Commission
  Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 17 of 105




                                                                                           TPw




            China International Econoniic iind Trade Arbitration Coinmissiun

                                      Arbitral Award




Claimant: Weihai Textile Group Import & Export Co., Lid.
Address: No. 16, Shichang Avenue, Huancui District, Weihai City, Shandong Province, P.R.
China
Arbitration Representatives: Wang Liwei and Chen Ruizhi of Shandong Oriental Future Law
Firm




Respondent: Eruption Holdings Inc.

Address: 1603 Capital Ave.. Suite 314-957. Cheyenne, WY 82001, US




                                                                       1        ^

                                                                                <5>




                                           Beijing

                                      January 15, 2021
  Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 18 of 105


                                                                                                       ill


                                                                                                       SLA'

                                                                                                        <«


                                        Arbitral Award




                                                12021} China Mao Zhong Jing Cai Zi No. 0151



In accordancc with ihcarbiiraiion clauscs of the sixSales Contracts ("Sales Contract") numbered
300II8ERUP02Y, 300118ERUP03Y. 3001 18ERUP04Y. 300118F.RUP05Y, 300118ERUP06Y
and 300118ERUP07Y (FMGSP2019F-DS) signed by and between Weihai Textile Group Import
&Export Co., Ltd. ("Claimant") and Eruption Holdings Inc. ("Respondent"), as well as awritten
application for arbitration submitted by the Claimant on April 17. 2020, China International
Eeonomie and Trade Arbitration Commission ("CIETAC" or "the Arbitration Commission )
accepted this arbitral dispute case ("the Case") regarding the six Sales Contracts. The case number
is G20200765.

The China International Economic and Trade Arbitration Commission (CIETAC) Arbitration
Rules effeelivc as from January 1, 2015 ("the Arbitration Rules") apply to the arbiUration
procedure ofthe Case. Pursuant to Article 56 ofthe Arbitration Rules, the Case is subject to the
Summary Procedure prescribed by Chapter IV ofthe Arbitration Rules, as the amount in dispute
does not exceed RMB 5 million, and the rules inother chapters will apply tothe matters that cannot
be covercd by Chapter IV.

On May 6, 2020. the arbiu-ation court of CIETAC ("the Arbitration Court") sent an arbitration
notice, acopy ofthe Arbitration Rules and Panel ofArbitrators to the Claimant and the Respondent
separately via express mail service. Additionally, the Arbitration Court also sent the arbitration
application and the attached evidence submitted by the Claimant to the Respondent. It has been
confirmed that the said mail sent to the Respondent was delivered on July 14. 2020.
As the Claimant and the Respondent failed to jointly nominate or jointly entrust the chairman of
the Arbitration Commission lo appoint a sole arbitrator within the specified period, the chairman
of the Arbitration Commission appointed Ms. Wei Ziping as the sole arbitrator for the Case
according to the Arbitration Rules. After signing adeclaration to accept the appojmmenl^C4s^ei
Ziping organized an Arbitral Tribunal ("the Arbitral Tribunal") on September.24y^2^p^
examine the Case. After consulting the Arbitration Court, the Arbitral Tribunal decidcd^to hlij'^
 hearing in Beijing on November 11. 2020 to hear the merits ofthe Cast. •          ;
 The Arbitration Court sent anotice of formation of the Arbitral Tribunal, the decla^dn^n'ed
 by the arbitrator and anotice of hearing to the Claimant and the Respondent separately \'t9 express
 mail scrvice on September 24, 2020. It has been confinmcd that the said documents sent to the
 Respondent were delivered on September 30, 2020.
 On November 11, 2020, the Arbitral Tribunal held the hearing in Beijing as scheduled. An
 arbitration representative of the Claimant attended the hearing on its behalf. Despite effective
 notification the Respondent neither attended the hearing nor showed sufficient cause for its
 absence. According to Section 2, Article 39 of the Arbitration Rules, the Arbitral Tribunal
   Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 19 of 105




                                                                                                       NSEAl




proceeded with the arbitration without the participation ofthe Respondent. During the hearing, the
Claimant stated its claims and supporting facts and reasons, produced evidence and gave
explanations, presented the originals of the relevant evidence, and answered questions from the
Arbitral Tribunal.

On November 20, 2020, the Claimant submitted aLisi ofDocuments Submitted by the Claimant
and its attachments.

On November 30 2020. the Arbitration Court forwarded the above documents to the Respondent
and sent awritten letter informing ihc Respondent of the hearing and notifying the Respondent
that any ofits opinions on or objections to the procedural or substantive issues of the Case, or any
justified cause for asubsequent hearing, shall be submitted within a set penod. Ii has been
confinucd that the above mail sent to the Respondent was delivered on December 7, 2020.
However, the Respondent did not submit any opinions, objections, or documents within the set
period.

 Due to the needs of the arbitration proceeding, upon the application of the Arbitral Tnbunal, the
 president ofthe Arbitration Court agreed and dccidcd to extend the period for rendering the award
 in the Case unti! January 25, 2021.
 All arbitration documents in relation to the Case have been duly served to the Claiinant and the
 Respondent according to Article 8of the Arbitration Rules. During the arbitration process, the
 Respondent did not submit any written opinion or evidentiary material.
 The Case has already been heard. The Arbitral Tribunal rendered this default award based on the
 written documents provided by the Claimant, the facts detennined dunng the hearrag, the contracts,
 and the relevant rules.

 The facts of the Case, the opinions of the Arbitral Tribunal and the arbitral award are separately
 Stated as below.
                                         1. Facts of the Case

  (I) Claims, supporting facts and grounds                                 /     ^
  The arbitration claims submitted by the Claimant in the Case are as follows;- ^.;.
  1. The Respondent shall make the payment for goods amouming to USD^,^iO-t
      Claimant.

      The Respondent shall compensate the Claimant for the loss in interest borne from April 2, 2019
  '• tofromApn,2,20l9to
          Sr.hat the Respondent
                        August
                                pays off the entire cost of goods, of which the '"fs"
      ?r20l9to'the da'te wh^n the Respondent pays offthe entire cost ofgoods, shall be
      "bLd on the principal of outstanding payments for goods with the loan prime rate published
      by the National Interbank Funding Center.
   3. The Respondent shall be liable for Claimant's attorney's fees, which amount to RMB 98.000.
   Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 20 of 105




                                                                                                    %
                                                                                                    « «\C




4. The Respondent shall be liable for Claimant's notarization fee. which amounts to RMB 9,000.
5. The Respondent shall bear the arbitration fees of the Case.
Background of the Transaction;
On October 12, 2018, the Claimant and the Respondent signed the Sales Contracts respectively
numbered 300118ERUP2Y C'02Y Contract"), 300118ERUP3Y ("03Y Contract) and
300118ERUP4Y ("04Y Contract"), and agreed that the Respondent would purchase garments
from the Claimant for USD 126.000,USD 103,320and USD 118,080; the payment would be made
via iclegraphic transfer within 60 days after shipment, and the destination port was Los Angeles.
On December 6. 2018, as the Respondent changed the garments' style numbers, trademarks and
colors, the panics amended 03Y Contract and 04Y Contract accordingly.
On November 11, 2018. the Claimant and the Respondent signed the Sales Contracts numbered
300118ERUP5Y ("05Y Contract") and 300118ERUP6Y ("06Y Contract"), pursuant to which
the Respondent would purchase garments from the Claimant for USD 54,960 and USD 132,340,
the payment would be made via telegraphic transfer within 60 days after shipment, and the
destination port was Los Angeles.

On December 11, 2018, the Claimant and the Respondent signed the Sales Contract numbered
300118ERUP7Y ("07Y Contract"), pursuant to which the Respondent would purchase garments
from the Claimant for USD 33,480, the payment would be made by telegraphic transfer within 60
days aftershipment, and the destination port was Los Angeles.
Theshipping status of the garments wasas follows:
1. On December 31, 2018, the Claimant delivered all 17,176 garments under the 03Y Contract
    and a portion of the garments under the 04Y Contract, which amounted to 17,089 units, to the
    earner designated by the Respondent. Including the 70 sample units that had been delivered
    to the Respondent before then, the value of the delivered goods amounted to a total of USD
    211.144.50.

2. On January 14,2019. the Claimant delivered a portion ofthe garments under the 06Y Contract,
    which amounted to 8.320 units, to the carrier designated by the Respondent. Including the 20
    sample units that had been delivered tothe Respondent before then, the vaj^p^he
    goods amounted to a total of USD 50,040.00.
3. On January 15, 2019, the Claimant delivered the remaining 2,456fganTien|^ ^yi^d^ilhe ojx
    Contract to the carricr designated by the Respondent. Including the'-5 iiain^It^ unilK^t-^^
    been delivered to the Respondent before then, the value of the delivered go^ds-an^jCmt^o'a
    total ofUSD 15,139.70.

4. On Januar>' 24. 2019, the Claimant delivered all 7,360 garments under the 05Y contract, a
    portion ofthe garments under the 06Y Contract, which amounted to 9,904 units, and all 4,928
    garments under the 07Y Contract lo the carrier designated by the Respondent. Including the 54
    sample units that had been delivered to the Respondent before then, the value ofthe delivered
    goods amounted to a total of USD 175.068.30.
 5. On January 31. 2019, the Claimant delivered all 11.952 garments under the 02Y Contract to
   Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 21 of 105




                                                                                                    )
   the carrier designated byihe Respondent. Including the 30sample units that had been delivered
   to the Respondent before then, the value of the delivered goods amounted to a total of USD
   125,844.60.

Delivery ofrelevanl documents:                                                                      ^
1. OnJanuary 8, 2019, the Claimant sent one packing list (packing 8,320 units, 260 boxes and 20
   samples) and one commercial invoice (No. ZNS300i 190109FRUPY, 8.340 units, payment of            ^
   USD 50,040.00) under the 06Y Contract to the Respondent via email.                               v
2. On Januai7 19, 2019, the Claimant sent three packing lists and three commercial invoices
   under the 05Y Contract, the 06Y Contract and the 07Y Contract to the Respondent via email.
   The details are as follows: the packing list (packing 7.360 units. 231 boxes and 18 samples),
   the commercial invoice (No. ZNS3001190122ERUPY-1, 7,378 units, payment of USD
   56.294.20); the packing list(packing 9.904 units, 310 boxes and 24 samples), the commercial
   invoice(No. ZNS3001190122ERUPY-2.9,928 units, paymentof USD 84,317.60);the packing
   list (packing 4,928 units, 156 boxes and 12 samples), the commercial invoice (No.
   ZNS3001190I22ERUPY-3.4.940 units, payment of USD 34,456.50)
3. On January 28. 2019, the Claimant sent one packing list (packing 11,952 units) and one
   commercial invoicc (No. ZNS3001190128ERUPY, 11,982 units, payment of USD 125,844.60)
   under the 02Y Contract to the Respondent via email.
4. On February 20, 2019. the Claimant sent three packing lists, three commercial invoices and
   iwo bills of lading under the 03Y Comract and the04Y Contract to the Respondent via email.
   The details arc as follows: the packing list under the 04Y Contract (packing 2,456 units, 5
   samples), the commercial invoice (No. ZNS3001181231BRUPY. 2.461 units, payment ofUSD
    15.139.70); the packing list under the 04Y Contract (packing 17,089 units, 721 boxes and 35
   samples), the commercial invoice (No. ZNS300118123IERUPY. 17,124 units, payment of
    USD 105,312.60); the packing list under the 03Y Contract (packing 17,176 units, 725 boxes
    and 35 .samples), the commercial invoicc (No. ZNS3001181231ERUPY, 17,211 units, payment
    of USD 105.831.90); one bill of lading numbered XMEI8I2033I and another one numbered
    XME19010193.

The bills of lading for the above garments were all telex release bills of lading.
The Respondent had received all garments mentioned above, the value ofwhich amounts to USD
577,237.10, but failed to pay the purchase price as agreed in the contracts. For this reason, the
Claimant has urged the Respondent to pay multiple times, yet the Respondent ^elaycdltTcqp^yij^
for various reasons. After deducting the USD 10,300 already paid^'thc-Rcsppnd^<^
remaining payment has not yet been paid. The Respondent's failur^to perfomi cori.srfiiit^?' ^
material breach of ihe contracts, which has seriously infringed upoii'thfe legitiipat&yifghtsA]!^
interests of the Claimani.                                                                   x''

(11) Claimant's post-hearmg submission
 First, the explanation with regard to the Claimant's claim for sample payment;
 I. The Claimant and the Respondent have reached an agreement on working out the payment for
    samples, and thus the Claimant has contractual grounds for such payment.
   Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 22 of 105




Scction (6) of the 02Y Contract, which is the sample approval clause, stipulates that "[the] seller
needfs] to provide fit samples 2 pcs per color in size 7 to [the] buyer within 10 days after both
sides signed in the contract; and to provide TOP samples 5 pcs per color in size 7 to [the] buyer                —
within 30 days after both sides signed in the contract. All samples are provided for payment. Tliis              5
part will bepaid together with the bulk goods."'
Section (6) of the 03Y Contract and the 04Y Contract, which is the sample approval clause.                       •?
stipulates that "[the] seller need[s] to provide fit samples per style per col[or] 2 pcs in size 7 to
[the] buyer within 10 days after both sides signed in the contract; and to provide TOP sample per
styleper col[or] 5 pcs in size 7 to [the] buyerwithin30 daysafter both sidessignedin the contract.
All samples are provided for payment. This part will be paid together with the bulk goods.

Section (6) of the 05Y Contract, the 06Y Contract and the 07Y Contract, which is the sample
approval clause, stipulates that "[the] seller need[s] to provide fit .samples per style per col[or] 2
pcs in 10 size to [the] buyer within 10 days after both sides signed in the contract; andto provide
TOP .samples per style per col[orj 5 pcs in 10 size to [the] buyer within 30 days afterboth sides
signed in the contract. All samples are provided for payment. This part will be paid together with
the bulk goods.

According to the above contracts, the number of samples required to be delivered under the six
Sales Contracts is as follows:

    Under the 02Y Contract, as there arc three colors (medium blue, dark blue and light blue), the
numberof samples needs to be delivered is calculated as (2+5)x3=21.
    Underthe 03Y Contract, as there are three colors (medium blue, dark blue and black) and seven
styles, the number of samples needs to be delivered iscalculated as (2+5)'<7=49.
    Under the 04Y Contract, as there are four colors (light blue, medium blue, dark blue and
medium black) and eight styles, the number of samples needs to be delivered is calculated as
(2+5)x8=56.
   Under the 05Y Contract, as there are three colors (white, black and grey) and three styles, the
numberof samples needs to be delivered is calculated as (2+5)><3=2l.
    Under the 06Y Contract, as there are seven colors (pink, red, coral, yellow, white, black and
grey), the number ofsamples needs to be delivered is calculated as (2+5)x7=49.
    Under the 07Y Contract, as there arc three colors (while, black and grey) at^six styles, the
number of samples needs to bedelivered is calculated as (2+5)x6=42.
    In sum, atotal of 238 samples have been agreed upon. The Claimaii/dcIiycrecT W
which did not exceed the contractual agreement.


'Translator's Note: Thecontractswere prepared in Chinese and English. Thearbitratorquoted the Chinese inthe
original Chinese award. Here, thetranslator is quoting thelanguage oftheoriginal English contract while adding
minor grammar fixes.
^See supra n.l.
^Seesupra n.l.
   Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 23 of 105




2. Tlie evidence of mails and aliachmenis submitted by the Claimanl eslablish that the Claimant
   has indeed delivered the samples to the Respondent. The details are as follows.
   (1) On December 28, 2018, Claimant's employee, Yang Tao (Elain), sent an email with the             ^
       subjcct "2018-1-27 packing list, pdf to Francis, one of Respondent's employees. Yang            T
       Tao informed that "The balance of all styles (op samples have sent out lo you today." The       \i
       two packing lists attached to the email both were marked, at the bottom left of the pages.      ^
       "PLS NOTED: TOP SAMPLES EVERY STYLE JUNIORS STYLE: SIZE 7/2PCS; X-                              ^
       LARGE STYLE: SIZE 14/2PCS&SIZE 18/1 PCS TOTAL 35PCS", the text was
       highlighted in gray.
       On December 29. 2018, at 12:58, YangTao infomied Francis of the tracking number (KAS
       00008103359) of the delivered samples.
       The samples mentioned above arc under the 03Y Contract and the 04Y Contract.

   (2) On January 8, 2019. Yang Tao (Elain), a Claimant's employee, sent an email to Francis, a
       Respondent's employee, with the subjcct "RE: RE: RE: about 30011SEURP04Y style
       NO.FMGFSP1917J/FSP1917J&FMGFSP1917XTSP1917X good shipmentur" (see on
       pauc    144).   Yang    Tao informed       that "We also sent the TOP samples
       FMGFSP19i7J/FSPI917J&FMGFSP1917X/FSP1917X/BSP19101/BSP
        19102/BSPI9105/BSP19106/BSP19108/BSP19il0/BSPI9I13 to Annie." According to
       the style numbers, the samples mentioned above are under the 02Y Contract and the 04Y
       Contract.

       For delivery and communication of the samples under the 05Y Contract, the 06Y Contract
       and the 07Y Contract, the relevant written documents could not be found, as the business
       personnel of the Claimant had been dismissed.

   (3) The Claimant has indicated and informed the Respondent of the details of the samples
       under the six Sales Contracts involved in the Ca.se, i.e., the style numbers of the samples.
       the quantity of samples for each style and the quantity of all the provided samples, by
       highlighting the packing lists, and has accurately specified the payment for goods which
       also covers the samples on the issued commercial invoices. After receiving the packing
       lists and the commercial invoices, the Respondent never raised any objections. The
       Claimant submitted the said packing lists and the commercial invoices as evidence to the
       Arbitral Tribunal and the Respondent, and the Respondent again did not raise any
       objections.
Second, although there were errors lying in the overseas shipper and the/<fonTr^cr,niunibdi:i*
customs declaration form ending with 1844 (evidence P64), it does not a^ecl the 'statei^^^ofTaij
that the Claimant hasdelivered the saidbatch of gannents under thecontractMnvolycdiQ^
to ihc Respondent.

The customs declaration form ending with 1844 (evidence P64) was used wh^ the" Claimant
delivered its first batch of garments to the Respondent lo perfonn the six Sales Contracts signed
with the Respondent in the Case. The overseas shipper and the contract number in the customs
declaration fontj were incorrectly filled out by the customs clearance agency. In ordernot to affect
the delivery time of the garments, the Claimant did not insist on requiring the customs clearance
      Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 24 of 105

                                                                                                        10




agency lo correct the mistakes.
The Claimant is not able to confirm whether there were any written communication documents
aboutthese errors, as the then-business operatorYang Tao(Elain) has been dismissed.

Despite the said errors in the customs declaration fonn, the fact that the Claimant has already
delivered the said batchcs of garments under the contracts involved in the ease lo the Respondent
can still be established.


The Claimant delivered the garments lo the Respondent in five batchcs and had five customs
declaration fonns correspondingly. Based on the packing list, the commercial invoice, and the bill
of lading ofthe first batch ofgarments, the critical information ofthis batch has been summarized
as follows:



           No.          Contract Number     Number of      Number     of   Gross       Net Weight
                                            Boxes         Garments         Weight      (kg)
                                                                           (k^^)
                 I      300118ERUP03Y           725           17176          8949.5       8224.5
                        300118ERUP04Y           721           17089          8980.5       8259.5
                 2
              Total                             1446         34265            17930       16484


The number of boxes, number of garments, gross weight and net weight listed in the customs
declaration fonn ending with 1844 (evidence P64) are exactly the same as the numbers given in
the packing list, the commercial invoice, and the bill of lading. In addition, the departure port and
product name of the garments are also consistent.
Additionally, combined with other evidential materials submitted by the Claimant, it would be
sufficient lo confirm that the batch ofgarments has already been delivered. Details are as follows:
 1. The      email  exchange     (see     P150-152)     with      the     .subject
    300ll8ERUP03Y&300ll8ERUP()4YA'antian to Long Breach C/ERUPTION HOLDINGS
    INC. l*45HO XMEl8120331 between the employee of the Claimant and the business
       personnel of the carrier. Shenzhen Shining Ocean International Logistics Co., Ltd. which was
       designated by the Respondent, discussing the shipment and matters regarding the bill ofladmg.
       shows that the batch ofgannents has indeed been delivered to the carrier designated by the
       Respondent, and the consignee was the Respondent.
 2.
                                                                         Sn?an:cik^'!
       On January 1, 2019. at 8:59 am, the Claimant's employee, YangT^ "30OLi                   mcis.

       the Respondents employee, with the subject "Re: Re; ab^t                                , Ic
       NO.FMGPSP1917J/FSP19I7J&FMGFSPI917X/FSP1917X g(f4s'shipme.nr^s^^ P1^)) "in
       which the Claimant required the Respondent to arrange the transp^rta^i&t^'^yr lh£j)aft^ oof
       last shipment after the first batch had been delivered under the 04Y
       On January 3, 2019. at 03:55:54. Francis replied "Annie ofFeimann Group will contact you lo
       make the arrangement" (see PI44).
       The above two emails can prove that the Claimant had shipped the first batch of garments
       under the 04Y Contract to the Respondent before the two emails were sent, and the Respondent
   Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 25 of 105

                                                                                                         11




      admilled such facts.

3. The Claimant senl the packing lists, the commercial invoices of all the five batches to the
   Respondent, and the Respondent never raised any objections.
4. OnApril 12, 2019, at 2:22 pm. the Claimant urged the Respondent for the payment via email.
   The Respondent replied "I am sorry for not being able to make the payments for goods of
   03Y04Y as scheduled" on April !6. 2019, at 9:20:29 (see P197). The above email can prove                   ^
   that the Respondent admits its rcceipt of the garments under the 03Y Contract and the 04Y                  X
   Contract, and the corresponding payments for the gannents arc delayed.                                     T
Third, the Respondent failed lo paytheClaimant for the garments inaecordancc with thecontracts,
which harmed the Claimant's legitimate rights and interests, for which the Respondent shall be
held accountable for its brcach of contract.

The Claimant delivered a total of USD 577.237.10 worth of garments lo the Respondent, but the
Respondent only paid USD 10.000 on June 10. 2019 after the receipt of the mentioned garments.
Deducting the USD 300 that the Respondent paid for testing its account during the first business
transaction between the two parties, the Respondent still owes the Claimant USD 566,937.10 for
the payment. The failure of the Respondent to pay severely infringes upon the Claimant's
legitimate rights and interests and results in a financial loss ofthe Claimant due lo overdue payment.
Thus, the Claimant has theright toask the Respondent loassume the liability for breach ofcontract.
To make it easier to calculalc, the Claimant chooses April 2, 2019 (the 61st day after the last
shipment on January 31. 2019 by the Claimant) as the starting day for the loss ofall payments and
calculates the interest loss according to the annual loan interest rate ofthe People's Bank ofChina
at 4.35% or the loan prime rate published by the National Interbank Funding Center, which is
lawfully recognized.
In addition, as the Respondent failed topay the Claimant for the garments as agreed, the Claimant
applied for arbitration and incurred attorney fees of RMB 98,000 and notarization fees of RMB
9.000. The costs mentioned above are all caused by the breach ofcontract ofthe Respondent, and
thus the Respondent should compensate the Claimant for all of these expenses.

                                 II. Opinion of the .\rbitral Tribunal

In the Case, upon effective serv ice, the Respondent did not attend the hearing without justifiable
reasons, submit any Statement of Defense or evidential materials to the Arbitc^LTri^nal, or
provide any examination opinions on the evidentiary documents subini«cd'tfy'fbt^er^^
Arbitral Tribunal finds that the Respondent has waived its rights of^efensp, pi-oduting^d^ce.
arguments and examination, and shall bear the adverse legal conscquci|ces tl^tafi^c as^^^uji.
(I)       Evidence of the Claimant                                                               ^
The Arbitral Tribunal notes that the evidence submitted by the Claimant for Oie Case are as follows:
1. The Notarial Certificate ([2020] Lu Weihai Huancui Zheng Min Zi No. 120) issued by
       Shandong Weihai Huancui Notary Office C'thc Notary Office"), and the notarized documents
       include the six Sales Contracts in the Case, packing lists, commercial invoices, bills of lading.
   Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 26 of 105

                                                                                                      12




   customs declaration forms, and e-mail exchanges between the two parties, etc.;

2. The Notarial Certificate ([2020] Lu Weihai Huancui Zheng Min Zi No. 136) issued by the
   Notary Office, and the notarized documents include bank customer receipts andspecial value-
   added lax invoices, ctc.; and                                                                           -c

3. An agcncy agreement.
Among the above evidcncc, the two Notarial Certificates arc original documents issued by the
Notary Office; as for the Agency Agreement, the Claimant handed in the original copy after the             J
hearing, and it has been verified that the copy was consistent with the original agreement. Without        ^
evidcncc to the contrary thatsufTiccs forrebuttal, the Arbitral Tribunal herebyacccpts the cvidcnce
submitted by the Claimant.
(11)      Facts of the Case

Based on the statements of the Claimant and its submitted evidence, and through oral hearing of
the Case, the Arbitral Tribunal has established the facts of the Case as follows;
1. The business relationship between the Claimant and the Respondent began with the
       300118ERUP01Y Sales Contract ("OlY Contract") signed by both parties via e-mail on
       August 1. 2018. Because the signing process, contact operator and follow-up goods receipt,
       logistical arrangements and warehousing agent infonnation of the six Sales Contracts in the
       Case are identical to those of the 01Y Contract, the process of signingand implementing the
       01Y Contract is described as follows and will not be repeated again:
On August 1. 2018, through the email address franci5@eruptioninc.com, Francis, the business
operator of the Respondent sent an email with the subject (Re: Contract#ERP 180801) to the
Claimant's then business operator, Yang Tao ("Elain"), The 01Y Contract was an attachment to
the email.

Based on the 01Y Contract, the Respondent bought 6,477 garments from the Claimant, the total
value ofthe garments was USD 57,213.60, and the payment requirement was telegraphic transfer
within 60 days after shipment.
On August 30, 2018, the Respondent transferred USD 300 from its account to the Claimant's to
test its own account.

On December 12. 2018. the Respondent issued aLetter of Authori7ation^atf^i^bj^ff^f^
handle the garments business with Chinese entities on behalf of the Ri^dndf^t; ai^
Feimann Group, Inc to handle the Respondent's logistics, warehousingjati^ p^ymenl^atters. ,
On Dcccmbcr 13, 2018, December 21. 2018 and December 24, 2018, the'Tl^pohdcn^aiithe
Claimant USD 20.000, USD 20,000 and USD 19,042.40, respectively, USD-59.042.40 in total.
The forcsaid payments were paid through the account of Feimann Group, Inc and the details of
 remittance indicated that they were the payments for goods under the ZNS30011809113ERUPY
 invoice.
   Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 27 of 105

                                                                                                         13




On December 27, 2018. the business operator of ihe Claimanu Yang Tao. seni an email to the
Respondent's business operator, Francis, confirming that all payments for goods under the OIY
Contract had been received.

2. The signing process of the six Sales Contracts under the Case
On October 12. 2018, the Claimant and the Respondent concluded three Sales Contracts which                    ^
were the 02Y Contract, the 03Y Contract and the 04Y Contract, and agreed that the Respondent                  ^
would purchase garments worth USD 126.000. USD 103,320 and USD 118,800 from the Claimant                      ji
underthe said three contracts, respectively.                                                                  ^
On December 6, 2018. because the Respondent changed ihe garments style numbers, trademarks
and colors, both parties amended the 03Y Contract and the 04Y Contract accordingly, but the
contract prices remained unchanged.
On November 11. 2018. the Claimant and the Respondent signed the 05Y Contract and the 06Y
Contract, and agreed that the Respondent would separately purchase USD 54,960, and USD
132,340 worth of garments from the Claimant.
On December 11, 2018, the Claimant and the Respondent signed the 07YContract, and agreed that
the Respondent would purchase USD 33,480 worth of garments from the Claimant.
The value of the goods subject to the six Sales Contracts amount to USD 568.180 in total. The
contract numbers of the six Sales Contracts in the Case are continuations of the contract number
of the OIY Contract. Except the difference in garments style numbers, colors, quantities and
manufacture dales, other terms in the Sales Contracts are the same as those of the 01Y Contract,
which arc as follows:

       Quantity Allowance: +/-3%;
        Destination Port: Los Angeles:

        Payment Conditions: Telegraphic transfer within 60 days after shipment:
       Sample Approval: The Seller (the Claimant in the Case, same as follows - comments from
the Arbitral Tribunal) needs to provide fit samples perstyle per color * pcs in * size to the Buyer
(the Respondent in the Case, same as follows - comments from the Arbitral Tribunal) within 10
days after both sides sign the contract and it becomes effective; and to provid^iff^rsap^pl^
style per color *pcs in *size to the Buyer within 30 days after both sid^^^gn thq.cpntracfa^it
becomes effective. All samples are provided for afee and will be factored into the'^overall quarlt'itV
(* varies due to the different goods style numbers under each contrad - commbnt^^Jrotrt^he
Arbitral Tribunal);                                                                             ,

        Documents: The Sellershall only provide the Buyer with the following~documcnts for the
payment;

        I) Ocean bill of lading in case of sea freight or airway bill in case of air freight, cargo
receipt in case of rail freight;


                                                  10
   Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 28 of 105

                                                                                                         14




       2) Commercial invoice;

       3) Packing list:

       If anyadditional documents, such as ccrlificalc of origin, consular invoice etc., arc required,
the Seller may provide as requested for the buyer's account.
        Quality/Quantity discrepancy: In case of quality discrepancy, claims shall be filed by the
Buyer within 20days after the arrival ofthe commodity atthe port ofdestination, while for quantity
discrepancy, claims shall be filled by the Buyer within 15 days after the arrival of the commodity
at the port of thedestination. Otherwise, no claim shall be accepted.
       Arbitration clause: Anydisputes arising from or in conncction with the performance of the
Contract shall be settled through negotiation by both parties, failing which they shall be submitted
for arbitration. The arbitration shall take placc in China and shall be conductcd by the China
Inicmaiionai Economic and Trade Arbitration Commission in accordancc with the provisional
rules of arbitration procedures of the said commission. The arbitration award shall be fmal and
binding upon both parties. Unless otherwise awarded by the said arbitration commission, the
arbitration fees shall be borne by the losing party. The contract and all disputes concerning the
contract shall be governed by laws of the People's Republic of China. And contract clauses in
Chinese shall prevail.
3. Claimant's goods delivery
After signing the six Sales Contracts involved in the Case, the Claimant fulfilled its delivery
obligation of garments under the six contracts in five batches. According to the time ofdelivery,
the details are as follows:

    (1) On December 31. 2018. the Claimant delivered all 17,176 garments under the 03Y
        Contract and a portion of the garments under the 04Y Contract, which was 17,089, to the
        carrier designated by the Respondent. In addition to the 35 samples delivered to the
        Respondent under each contract, 70 samples altogether, the goods' value totaled USD
        211,144.50.

    (2) On January 14. 2019. the Claimanl delivered a portion of the gannents under the 06Y
        Contract, which was 8,320, to the carricr designated by the Respondent. In addition to the
        20 samples delivered to the Respondent before, the goods' value totaled USD 50.040.00.
    (3) On January 15. 2019, the Claimant delivered all the remaining 2,456 ^nTieiUs.ini^^ the
        04Y Contract to the carrier designated by the Respondent. In ad^t-ig^^Hfib -j/^jTni|cs
        delivered to the Respondent before, the goods' value totaled US^ .fS,139.70: -
    (4) On January 24. 2019. the Claimant delivered all 7.360 garments-under.tJie 05yXon^^t;
        aportion ofthe gannents under the 06Y Contract, which was 9,904, and all 4\9^^rmcnts
        under the 07Y Contract to the carrier designated by the Respondent. In rddTCion tp the 54
        samples delivered to the Respondent before, the goods' value totaled USD 175,068.30,
    (5) On January 31, 2019, the Claimanl delivered all 11.925 garments under the 02Y Contract
        to the carrier designated by the Respondent. In addiiion lo ihe 30 samples delivered to the
        Respondent before, goods value totaled USD 125,844.60.

                                                  11
   Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 29 of 105

                                                                                                     15




       The lolal value of the garments mentioned above is USD 577,237.10.
To prove the delivery, the Claimant submitted the corresponding customs declaration forms, bills
of lading, packing lists and commercial invoices for thedelivery status of each batch of thegoods.
After verification by the Arbitral Tribunal, the aforementioned evidence supports each other.
4. Claimant's documents delivery

According to the contracts, the Claimant was also required to send bills of lading, commercial
invoices and packing lists. The details of documents delivery are as follows:
   (1) On January 28. 2019, the Claimant sent one packing list (packing 11.952 units) and one
       invoice (No. ZNS3001190128ERUPY, 11,982 units and payment of USD 125,844.60)
       under the 02Y Contract to the Respondent via email.
   (2) On February 20, 2019, the Claimant sent three packing lists, three invoices and two bills
       of lading under the 03Y Coniract and the 04Y Contract to the Respondent via email,
       specifically including thepacking list(packing 2,456units. 5 samples) and the invoice (>Jo.
        ZNS3001181231ERUPY, 2,461 units and payment of USD 15.139.70) under the 04Y
        Contract; the packing list (packing 17,089 units, 721 boxes and 35 samples)and the invoice
        (No. ZNS300118123IiiRUPY. 17,124 units and payment of USD 105,312.60) under the
        04Y Contract: the packing list (packing 17.176 units, 725 boxes and 35 .samples) and the
        invoice (No. ZNS300118123ll-RUPY. 17.211 units and payment of USD 105,831.90)
        under the 03Y Coniract; one bill of lading numbered No. XMl£l 8120331 and another one
        numbered No.XMEI9010193.

    (3) On January 19, 2019, the Claimant sent three packing lists and three invoices under the
        05Y Contract, the 06Y Contract and the 07Y Coniract to the Respondent via email,
        specifically including: the packing list (packing 7.360 units, 231 boxes and 18 samples)
        and the invoicc (No. ZNS3001190122ERUPY-1, 7.378 units and payment of USD
        56.294.20) under the 05Y Contract: the packing list (packing 9,904 units, 310 boxes and
        24samples) and the invoice (No. ZNS3001190I22ERUPY-2. 9,928 units and payment of
        USD 84.317.60) under the 06Y Contract: packing list (packing4,928 units. 156boxes and
        12 samples) and the invoice (No. ZNS3001190122ERUPY-3. 4,940 units and payment of
        USD 34.456.50) under the 07Y Contract.
    (4) On January 8, 2019. the Claimant sent one packing list (packing 8,320 units. 260 boxes
        and 20 samples) and one invoice (No. ZNS3001190109ERUPY, 8,340 units andpayment
        of USD 50.040.00) under the 06Y Contract to the Respondent via email
In addition, the Arbitral Tribunal notes that the five bills of lading
deliveries ofgoods from the Claimant all indicated the garments had b}»en sent bytelex fcl'et
the Respondenl. except for the bill of lading XME18120331, which was sent via tSiTiaii,     ^C.'
5. The payment of Respondenl
Tlie evidence submitted by the Claimani indicates thai the Respondenl made five payments to the
Claimant, including a direct payment ofUSD 300 from the Respondent on August 30. 2018; three
payments of USD 20.000, USD 20,000. and USD 19.042.40, USD 59,042.40 in gross, made by
Fcimann Group. Inc on December 13,21 and 24, 2018, respectively, with remittance detailing that
                                                12
   Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 30 of 105

                                                                                                          16




they were payments for goods under the invoice ZNS30()1180913ERUPY; the payment of USD
10.000 made by Fcimann Group. Inc, with rcmillancc detailing that it was the payment for goods
under the invoice ZNS3001190109ERUPY. This invoice number is exactly the same as that of the
invoice under the 06Y Contract involved in the Case.

(III) Governing Laws

The Arbitral Tribunal notes that the Case is an international sale of goods dispute. According to
Article 41 of the Law ofllic People "v Repuhlic ofChina on the Laws Applicable to Foreign-related
Civil Relations, "The parties may by agreement choose the law applicable to their contract. Absent
any choicc by the parties, the law of the habitual residence of the party whose performance of
obligation is most characteristic of the contract or the law that is most closely connected with the
contract shall be applied," and the panics dearly agreed in the six Sales Contracts in the Case that
the contract and all disputes concerning the contract shall be governed by laws of the People's
Republic of China. Tlierefore, the Arbitral Tribunal concludes thai it shall apply the laws of the
People's Republic of China to solve the disputes in the Case.

(IV) Effect of the Contracts in the Case

Tlic Arbitral Tribunal notices that, both parties signed the six Sales Contracts in the Case by emails,
with the Claimant signing the contracts via its authorized representative and stamping them with
its company seal, and the Respondent al.so signing the contracts. Because the Respondent, despite
due notification, neither attended the hearing nor submitted any defense opinions or objections,
and the six Sales Contracts had been actually performed, thus the Arbitral Tribunal finds that, the
six Sales Contract are all the genuine intentions of both parties and their contents do not violate
the mandatory provisions of laws and administrative regulations of China. Thus, the Arbitral
Tribunal holds that the six contracts in this Case are valid and legally binding on both parties.
(V) Regarding Claimanfs Arbitration Claims

1. Regarding the arbitration claim that the Respondent shall pay the Claimant for goods the value
    of which amounts to USD 566.937.10

First of all, as to the question whether the garments tendered by the Claimant conform lo the
contracts:


Based on the established facts aforementioned, the Claimant has delivered garments with a total
value of USD 577,237.10 to the Respondent under the six contracts in the,.Ga^^C.9l'np^}ijisWilh
the goods value of USD 568,180 stipulated in the six contracts, the
is within the quantity allowance range of-i-/-3% provided in the contr^tSj^            ^^ ' V)
The Arbitral Tribunal also notes that, after receiving the garments under tliB-^;Safes;^ntf^tts in
the Case, the Respondent simply asked for a postponement of payment fof'various'reasons after
multiple demands by the Claimant without raising any objections to the quantity or quality of the
goods lo the Claimant within the objection period provided in the contracts. After repeated requests
by the Claimant, the Respondent mentioned in an email on June 13,2019 that "due to our products
failed to meet with the requiremenl and regulation by (the) CSPC (Consumer Safety Product


                                                  13
   Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 31 of 105

                                                                                                        17




Commission). We have to sen[d] ALL the merchandise we ordered from you lo a local factory to
fix the problem to comply with the CSPC regulations prior to any sales to any store in the U.S.".
but the objection was not accompanied by any CSPC regulations or any inspection report, nor did
it specify the discrepancies in the garments shipped by the Claimant; meanwhile, the Respondent
has not raised any objection lo the quality of the goods, nor has it submitted any evidence to prove
that the goods had quality problems during the arbitration proceedings in the Case. Therefore, the
Arbitral Tribunal is unable lo find that the quality of the goods delivered by the Claimant under
the six Sales Contracts in the Case is defeciivc. which can otherwise be a potential ground on
which the Respondent is entitled to rejectthe demand from the Claimant underthe contracts of the
Case.

Based on the above, the Arbitral Tribunal holds that, the Claimant has delivered the garments
conforming lo the quantity and quality requircmenls in the contracts to the Respondent, so ihe
Claimant has a right to claim the con'esponding payment from the Respondent.                                 /;
Second, regarding the payment already made by the Respondent in the Case:                                    z
The Arbitral Tribunal notes lhal the evidence submitted by the Claimant shows that the Respondent            \
made five paymentsto the Claimant in total, three of which totaling USD59,042.40were payments
under the ZNS3001180913ERUPY invoice, and the Claimant claimed lhal it was the payment
under ihc 01Y Contract. Since the invoice numbers indicated in the three payments arc not included
in the invoices of the six contracts in the Case, and the payment dates of the three payments were
all before ihe payment dates agreed in the six contracts in the Case, the Arbitral Tribunal
recognizes the Claimant's argument that the three payments totaling USD 59,042.40 were not the
payments under the six contracts in the Case.
In view of the above, the Arbitral Tribunal confirms that the amounts of payments already made
by the Respondent under the sixcontracts in theCaseare the USD 10,000 under the 06Y Contract
paid on June 10, 2019 and the USD 300 for testing the Respondent's account paid on August 30,
2018. totaling USD 10.300. Under the Case, the Respondent still has USD 566,937.10 unpaid.
Therefore, the Arbitral Tribunal finds in Claimant's favor on this claim.

2. Regarding the arbitration claim that the Respondent shall compensate the Claimant for its
   interest loss from April 2.2019 to the dale when the Respondentpays off all defaulted amounts,
   of which the interest loss from April 2, 2019 to August 19, 2019 is USD 9.459.31 based on an
    annual loan interest rale of the People's Bank of China for ihe same pcri^ at 4.35%; the
    interest loss from August 20, 2019 to the dale when the Rcspondenl^pi^!roffla}l^lJ?a)J^(^
    amounts shall be calculated on the basis of the principal of oulstan^iig-paYmTSiits tbf
   with the loan prime rate published by the National Interbank Fundii^,Cxin)(it       ,
The Arbitral Tribunal holds that since the Respondent s failure to makc;tiui.^gay^ri^;jn- tfme
constituted a breach of contract in the Case, the Claimant has the right lo dcinand comp.ensa(ion
for its loss of capital interest caused by the Respondent's breach of contract.
In ternis of the starting dale of the interest, considering the fact lhal the last shipment under the
contracts in the Case was January 31. 2019, and the contracts provide that a telegraphic transfer
should be conducted within60 days aftershipment, the Arbitral Tribunal holdslhalit is reasonable
                                                 14
   Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 32 of 105




and thus accepts thai the Claimant sets April 2. 2019, the 61si day after the last shipment, as the
starting date to calculate the interest loss of all payments.

Regarding the rate of the inieresl. the Claimant claims that the interest loss shall be calculatcd from
April 2, 2019 to August 19. 2019 at 4.35% of the annual loan interest rate of the People's Bank of
China for the same period. From August 20. 2019 to the date when all outstanding payments are
made, the interest lo.ss shall be calculatcd based on the principal of outstanding payment with loan
prime rate published by the National Interbank Funding Center. For this, the Arbitral Tribunal
holds that the payments in the Case are in US dollars, and it is inappropriate for the Claimant to
calculate the corresponding interest loss with RMB loan interestrate. However, in view of the facts
that China has reformed the deposit and loan interest rate management system of foreign currency
since September 2000. the People's Bank of China no longer stipulates loan interest rates and
overdue interest rates of foreign currency, as well as the average cost of financing in China, the
Arbitral Tribunal holds that it is more reasonable that the Respondent pay the corresponding              ^
interest loss to the Claimant at an annual interest rate of 1%.

Thus, the Arbitral Tribunal holds that the Respondent shall compensate the Claimant for its interest      S
loss, of which the principal shall be USD 566,937.10 with an annual interestrate of 1%,calculated         s
from April 2, 2019 to the date when the Respondent pays off all unpaid payments.
3. Regarding the arbitration claim that the Respondent shall compensate the Claimant for the
    attorney's fees paid by the Claimant, which amount to RMB 98.000

For this, the Claimant provided the corresponding Agreement of Agency, receipt of money transfer
and the invoice of the actual payment for the attorney's fees costing RMB 98.000. Becausc the
Claimant actually authorized attorneys to attend the Case and the Case resulted from the
Respondent's breach of contract, the Arbitral Tribunal holds that the attomey's fees should also
be home entirely by the Respondent.

4. Regarding the arbitration claim that the Respondent shall compensate the Claimant for the
   notarization fee paid by the Claimant, which amounts to RMB 9.000
In view of the corresponding invoice for notarization fee provided by the Claimant, the Arbitral
Tribunal holds that, based on the fact that the Case is caused by the Respondent's breach ofcontract.
the notarization cost should also be borne entirely by the Respondent.

5. The Respondent shall bear all the arbitration fees of the Case.
Based on the responsibilities determined in the Case and the sustain^dr^arBitration-ci^n^^^d
according lo Article 52 of the Arbitration Rules, the Arbitral Tribun^findS^^aVfli(rlt€8^^)lj*dOTt
shall bear all the arbitration fees of the Case.                        i           ^S.          J'r-.,
                                                                        1 - V       r.''*.:z--/

                                                                             •>7'
                                         HI. Arbitral Award

Overall, the Arbitral Tribunal makes the following award:

1. The Respondent shall pay the Claimant for goods, the value of which amounts to USD

                                                   15
   Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 33 of 105

                                                                                                    19




   566.937.10.

2. The Respondent shall compensate the Claimant for the inleresi loss from April 2, 2019 to the
   date when the Respondent pays off all defaulted amount, and the interest loss shall be
   calculatcd on the basis of the principal of unpaid payments for goods in accordancc with an
   annual interest rate of 1%.

3. The Respondent shall compensate the Claimant for the attorney's fees incurred by the Claimant.
   which amount to RMB 98.000.

4. The Respondent shall compensate the Claimant for the notarization fee incurred by the
   Claimant, which amounts to RMB 9,000.

5. The arbitration fees of the Case arc RMB 142.439 and the Respondent shall bear all of the
   arbitration fees of the Case. The fees were prepaid in full to the Arbitration Commission by
   the Claimant, so the Respondent shall pay an additional RMB 142,439 to the Claimant to                a.'
   reimburse the arbitration fees prepaid by the Claimant in advance.                                    ^
The Respondent shall pay the aforesaid amounts to the Claimant within 30 days of the issuance of
this Arbitral Award.
                                                                                                         >•

The Arbitral Award is final and is cfTective as of the date of issuance.




                                                 16
   Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 34 of 105

                                                                                    20




[The remainder of this page left blank]




                                                      Sole Arbitrator: Wei Ziping

                                                      January 15, 2021 in Beijing


                                               China International Economic and
                                                Trade Arbitration Commission




                                                       1100000135001




                                                         x"'             '




                                          17
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 35 of 105




                                 ^ =15




                               CIETAC


             4. g @                          ^                 fl#
             CHINA INItRNATIONAl ECONOMIC AMD TRADE ARWTRATION COMMI5SON
     Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 36 of 105

                                                                  22




E3     i#   A:
i4          «;:                                   16f-
-(t^-RSA: i®#<




      ^ i# A: Eruption Holdings Inc.
it          it: 1603 Capitol Ave. , Suite 314-957
                  Cheyenne, WY 82001, US




                             it
                                                                  23
                           ^     ^
                               (2021)                    0151 "f
         +                               (WTM#
                                                             iuj
   M# "^i#A" )                   A Eruption Holdings Inc. (U
   Tnm " M t i# A " ) ^ J3J ^ iT                      1^ ^ -f ^
   300118ERUP02Y ,       300118ERUP03Y ,       300118ERUP04Y ,
   300118ERUP05Y     ,     300118ERUP06Y   ,      300118ERUP07Y
    (FMGSP2019F-DS)              «^it'^|H|» (SALES CONTRACT)
                                        2020^4;^ 17 0^^#
   •yC-f+lcll. ;!|s:^^#^^i57G20200765o
                           n 2015 # 1      1                 «+®
   JiiiJ» " ).                                   500 :^yt,
    «#««»                                                     f
    m* "n^^if"                                                «#
   «m'J»
        2020 #• 5   6 0,                        (UTn%
   JS|J» ^                                           ^T#Ail^
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 37 of 105
  Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 38 of 105

                                                               24




A6^*P#^ 2020 # 7 ^ 14 H^S;,
    i ^      i ^ A^                    * |5|       # 1^ ^


                                                f 2020#


^ 2020 # 11 ^ 11

   2020 #9^ 24 0.
                                                  ipm^}
|P^-^ii^«€4. ±ii^i|^^i#A6^AP#^ 2020 #9>^
30 H^Sio

    2020 # 11 ^    11 H.
So ^i#A$mft«5ftSA#i^TM^, l!lt^i#A^*^€


            (-) IfciiiL^,
+ . ^itAlfc-f+^it^A^^^pSii^^TTI^^sl,




    2020 ^ n M 20 0, ^i#Ail^ "ti#Ail^#f|-B^
    ^Pt#.

    2020 #• 11    30 0, 'f+^l%#-li3i####|^^i#X,
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 39 of 105

                                                             25




    ft-fiJ^SStJSL^TjE^g^^o


     JL/fe'^#tB^^




           ^ i# A^4" ^ lbft ^i#           T:

          1. IS[^i#Al^ ^i#A:t#1^|fc 566.937.10 ^7C;
         2. l^^titA^-fi^itA^ 2019#-4>^ 2 0fe£^fi*
      A•^t^#<^^t^i:0al:^l^^|J4^^^,*+il 2019^4.^ 2 H
      S 2019 ¥8^ 19 HS + fflAK,^^T|5l^:^t.i^5fiJ^4.35%
                  9,459.31 IItc; Ii 2019 #• 8 20 Sfe$

              |si A#t + i : rjT^^^=f,j
  Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 40 of 105

                                                                26




k-,
      3.                                      98,000

      4. IJL^itA^fi^itA'i^ijEt^lcAa^ 9.000 TC:


       ^^ttilPT:

       2018 #• 10 ^ 12 H, ^TtA-^^^itA^iT-^l^^"^
            300118ERUP02Y-f, 300118ERUP03Y. 300118ERUP04Y
 ^                                   "02Y ^n" "03Y 4^
           "04Y        ) ^—©•,
                       126,000     103,320 *^. 118,080 *
                                                 2018#-12

 ^6 0, S^^itA'tXTE^Ifc-l-^
 03Y, 04Y'^|sl^fi'T#JS'SX.<.
           2018 #-11    11 B,
             300118ERUP05Y-f, 300118ERUP06Y             (1-:^
                   "OSY-^I^" "oeY-^lsl"
  itA/A^54.960 *^,132.340

            2018#-12     11 0- f itA-^^^itA^iT-^lsl^-f
  ib 300118ERUP07Yt<(^^t^^K^^T^^#i^; "07Y ^n" )
  —#,                              33.480 H:^; ^
            60    ^C#lfc. @^


            1. 2018 ¥ 12 31 0. '^i#A^03Y^|^^T4r^m
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 41 of 105

                                                                27



                            <x-riinj>-WS ^ 17089



     it 211.144.50 *76:
                   >. a .A Fl ' #itA#06Y'^N^'I^^^^^
            2. 2019^1                 ;f,pjii:t^#^tf
     i#A6^20##S.                  50.040.00 *7C;
            3 2019 #1^ 15 0• t*A*04V^-B«T*T»
     ^    2456
     i#A6^5##fp,        15.139. 70 *76;
         4 2O19#1^ 24 0. ti*A^05Y^^^T4lPl
     ^ 7360 #. 06Y              9904 #. 07Y
                 4928

              i#A6^ 54-ft#®,              175,068. 30
             5. 2019 ^ I ^ 31 0 . ^i*A# 02Y
      ^ 11952                                i/P-t-^B'J
      t#AW30##S.                    125,844. 60 *^:

              1. 2019 ^ 1    8 0. ^i#A# 06Y
          (^ I& 8320    - 260       i^oo 20         ^       (^"9"
         ZNS3001190109ERUPY, 8340#, IS'lfc 50,040.00
         -©• iti± ^ ^ lip ^ ^ ^ * i* A;
              2. 2019^1^ 19 0, tT#Ai#05Y. 06Y, 07Y

                        (^t 7360ft. 231#.               18#),
          cm ZNS3001190122ERUPY-K 7378 #. tic 56.294.20 *
                                     5
  Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 42 of 105

                                                               28



7t)o      (^^9904#, 310#, #B°p 24#),
^ ZNS3001190122ERUPY-2.9928 #, 84,317.6 ^7C).
               4928 #, 156      #d'?. 12 #),
ZNS3001190122ERUPY-3, 4940#,           34.456. 50 ^ic);
       3. 2019 #• 1   28 0 , ^i#A# 02Y
 (^H 11952                    ZNS3001190128ERUPY, 11982
#, tifc 125.844.6 *7C)
i#A;

       4. 2019 #• 2   20 0 , ^i#A# 03Y, 04Y


            04Y                     2456 #,   5 #),
       (Sl-f ZNS3001181231ERUPY, 2461 #,    15.139. 70
         04Y'^i^^T^«* (^« 17089#, 721 «, #b°p
 35#),       (^-f ZNS3001181231ERIIPY, 17124#,
 105.312.60 *^)o 03Y'^|S1T^«^           17176#, 725
     #fp35#).              ZNS3001181231ERUPY, 17211
 #, ^ Mi 105.831.90 sl:^)                  XME18120331 A
 XME19010193



                                                577.237.10




  6^*10.300
    Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 43 of 105

                                                                 29   '




^              rnm^m (6)


               03Y, 04Y        (6)




               05Y, 06Y, 07Y'^I?III (6)                          ^
                                     10 0rtil#tiS,A#iO«^#^#

         7^,                           l!cl^AAti:to "

         ^T:
                02Y'^1^^ medium blue, dark blue, light blue £.-1^
         0-fe,                       <^2+5) X3=21#;
                03Y '^Is!^ medium blue, dark blue, black E.'Mi'fe.
          -b^lfcj            °oi-t#7^; (2+5) X7=49#;
                04Y        light blue, medium blue, dark blue,
          medium black                     4fcf ^#B°p-tt^(2+5)
          X8=56#:
  Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 44 of 105

                                                               30



   05Ywhite, black, grey                                ^
                    (2+5) X3=2I#;
   06Y          pink, red, coral, yellow, white, black,
grey                                (2+5) X7=49#;
       07Y^ white, black, grey                    7s^Mi> ^
                    (2+5) X6=42#;

   »l±i^fe#B°p*it 238#.                           179#. ^


^ti#A^#T#pn. ^Sr-f^^T:
        (1)2018^12^ 28 B, ti*AX#Aw#^(Elain)
               Francis                  "2018~1~27 packing
 list.pdf"                          "The balance of all
 styles top samples have sent out to you today" ,i|[*P
                                           "PLS    NOTED:TOP

 SAMPLES EVERY STYLE JUNIORS STYLE: SIZE 7/2PCS;X-LARGE
 STYLE:SIZE 14/2PCS&SIZE 18/lPCS TOTAL 35PCS"

        2018 ^ 12     29 0 12:58.
  (KAS 00008103359)          francis«
        ±3i#D°Bjl:03Y, 04Y

     (2) 2019# 1nsB, ^1tAX#AI#» (Elain)
  ^t^i#A Francis        "Re:RE:Re:about 30011
 8EURP04V style          ™CFSP1917J/FSPI917»FMCFSP.9nX/
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 45 of 105

                                                             31



     FSP1917X good shipmentur"                  (J<LP144),
          "We also sent the TOP samples FMGFSP1917J/FSP19
     17J&FMGFSP1917X/FSP1917X/BSP19101/BSP 19102/BSP1910
     5/BSP19106/BSP19108/BSP19110/BSP19113 to Annie"
                                 02Y. 04Y'^I^^T#p°«
                   06, 0 7 Y ®




                           P64        1844




          P64          1844




          @4'itAaN-6^il^^>!'>A#^ (Elain) a^#ii, ^
     Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 46 of 105

                                                                  32




            -^|g|-f-    m              %t. (f
                                             8949.5    8224. 5
 1      300118ERUP03Y   725    17176

                                             8980. 5   8259. 5
 2      300118ERUP04Y   721    17089

                                             17930     16484
-^it                    1446   34265




       P64 A-f ^


                        00-^ ^'(§'%'t^"~^°

       ;g^h,




300118ERUP03Y&300118ERUP04Y/Yantian to Long Breach
C/ERUPTION HOLDINGS INC. 1X45HQ XME18120331
                                        P150-152). -^um



        2. 2019^1^ 1 B-^-h8:59. ^itAX#AM#^^
t t i# A Francis 1^ ^ ^ ± M. ^ "Re:Re: about
300118ERUP04Y
 NO FMGFSP1917J/FSP1917J&FMGFSP1917X/FSP1917X            goods
                                 10
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 47 of 105

                                                             33




    shipment"                 (J)iLP144),   04Y
                                        <the balance of last
    shipment), ^if

        2019 #-1^ 3 0 03:55:54, Francis 01. "Annie of
    Feimann Group will contact you to make the
    arrangement"      (JSL P144) o




      ^i#A,

          4. 2019 #-4^ 12 HT^2:22, tif A€3±*P#I^^
      f itA^^f'Ifc. llti#A2019^4^ 16 B 9:20:29 0^
       "I am sorry for not being able to make the payments
      for goods of 03Y04Y as scheduled" ( J«LP197), ±3^#
                       itAU^'lfcSiJ 03Y,04Y




           ^    A1^     ^            ^   577,237.10
                                           2019 #-6^ 10


               l^^itA^#^ 300             fe^i#Al.4''D}.^#^i#
                566,937.10                                 filA
  Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 48 of 105

                                                               34




                      ^itA# 2019 #• 4      20
A 2019 ^ 1     31                       61 ^)

4. 35%/^ i € # Ib1 1^ ii # t +    ^^t ^^^^^ ^


^i##m#i5;ib^!U#'jiPtAR^ 98.000 Tc^^A^ijEtAS;
rp 9,000 7C.
l±lt^i#A®# =




n. #Ti,


      (') ^T#A6^«




                             12
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 49 of 105

                                                                   35


                                50 A-cAKLp(2020)
                136 -f



         3.

         ±«)i+. m «t***                                         "tf/j
    S#*tsp#rte-*. Sit.

              C^)




     1                                          300118ERUP01Y
                    "OIY            )»


     i^^OlY-^l^iSl^. iicif 01Y'^Isl&^^#5fDl.^3±^5l^^P
     f,

              2018 #• 8       10.        i#A6^illi^AM Francis
      ^•f-Ap# francisieruptioninc. com                if A6^ii^A^^
          Elain           T         (Re:Contract#ERP180801)
      '(^, oiY
              ;|t# OIY              i#A>y.titA^!i!^5^ 6477
      ^-(i 57,213. 60 *7C, #liL^#^:                      60      ^.C.
              2018 #-8^ 30 H, ifc^i#A3i3±*!i!fc;i'^^if
                                           13
      Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 50 of 105

                                                                   36



300 *x;,                                   it
      2018 ^ 12       12 0.
Francis                            +
Feiraann Group. Inc-ilj-fl
4 •

       2018 ^ 12     13 0 . 2018 #• 12     21 0^ 2018 #• 12
^ 24 0, #:^itA:^j3'Jl^tTtA^#2:^^7C. 2:^^70^
19,042. 40 llifc. #it 59,042.40 H^TG.
^at Feiraann Group,       Inc
ZNS3001180913ERUPY

       2018 #• 12 ^ 27 0,
 ^AM francis                                    OlY



        2018 ^ 10      12 0, ^i#A-^i^^itA^i-T 02Yx 03Y
 ^P04Y =#-^1^.
 126,000            103,320 ^^. 118,080 *7C;6^E^»
        2018 ^ 12 ^ 6 0, 0^^i#A$RE^Ifc-t^


        2018 #• 11 ^ 11 0. ^itA^lfe^itA^iT 05Y ^ 06Y
  ^x;, 132,340 11:^6^
         2018*12*110.
                                 14
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 51 of 105

                                                             37




                                          33.480

                            568,180 11^0




             —Sfc,

           ti'f-'&M^-. +-3%:




           ^^^Tk-. ^;^(BP*^titA, ^:iTI^

      ^7f (BP;!|s:^^ti#A. urn                         30
          TOP

      ^AA:^lfc*
      M         #^llyi);
           4#:                                 (1)

                     (3)                                          ^

                                             RiSi&


       o^i:0fei5^rtiliJi.




                                    15
   Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 52 of 105

                                                                38




iJiScfr—


    3.




TMiE^^tX^,
     (1) 2018 #• 12      31 0 , ^i#A# 03Y
     17176 #^0 04Y                     17089
A#^^^A, i;p±ilu                                           35
          70 #«J#P°P,          211.144. 50 ^TC:
         (2) 2019 #• 1 14 H, ^i#A# 06Y'^I^^T'SP^^R-
^ 8320 #^5t^!i'*i#A^g^^i£A.                             20 #
 #B°B, t€*it 50,040.00 *76;
         (3)2019^1^ 15 0. ti#A#04Y^I^^T^T^
           2456           •ttA#^^SA. i/Piisn
 ^ti#AW5##S.               15.139.70 *^;
     (4) 2019 #• 1 24 0, ti#A#05Y-^ISl^T^^E
 ^ 7360 #. 06Y                9904 07Y
             4928

                  54##!?''.          175,068. 30 ^7C;
         (5)2019^1^310. ^i#A#02Y'^I^^T^^E

 Sir3.#»S. M*it .25,844^60*^.
                              16
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 53 of 105

                                                             39




                              577,237.10




         ±3iTjE||^t6          ^SfPiiE.
         4.




            (1) 2019# 1 ^ 28 0, ^i#A#02Y
              11952 #)      (^-f ZNS3001190128ERUPY, 11982
    #,           125,844. 6
    •i#Ao
              (2) 2019 #• 2   20 B , ^i#A# 03Y, 04Y


     A.           04Y'^I^^T^#-^ (^«2456#, #b''p5
     #),        (^-f- ZNS3001181231ERUPY, 2461 #. tl:
     15,139.70 ^^); 0 4 Y ( M # 17089#, 721
     ig, #b°b35#),       (^-f ZNS3001181231ERUPY, 17124
                 105.312. 60 *x;):03Y                     17176
     #, 725 II, #iS 35 #),      (iS-f ZNS3001181231ERUPY,
     17211 #< f'li: 105.831.90 *7C);      >(; XME18120331 ^
     XME19010193

              (3) 2019 #• 1    19 0 , ti#A# 05Y, 06Y, 07Y

      ^L-a^: 0 5 Y ( ^ « 7360 #, 231#, #'                     PP


      18#),           (^-f ZNS3001190122ERUPY-1, 7378 #,
     Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 54 of 105

                                                                  40



56,294. 20 ^TC); 0 6 Y ( ^ # 9904 #, 310
   #DP 24#),      (Igf. ZNS3001190122ERUPY-2, 9928
#, tt.84.317.6 ^Tti); 07Y(^It4928
   156 ii. #0° 12#),           ZNS3001190122ERUPY-
3, 4940#, IS'ISl 34,456. 50 ^^)„
       (4) 2019 #-1;^ SB, ti#A^ 06Y
          8320 #, 260     #b°b 20 #)                  (^-f
ZNS3001190109ERUPY, 8340#, f'Ifc 50,040.00 *7C)




^^<¥, i^Tiiii^^*P#^3^WXME18120331                         *


      5.



                          2018 #-8^ 30 Hi±l#:#'itAl^^#
 ^ 300             2018 ^ 12 ^ 13 0 , 2018 ^ 12 ^ 21 H2018
 #-12        24 B4 Feimann Group, Inc 3t#W 2T j 2 ^
 ^TC^P 19,042.40                  59,042.40
                    ZNS3001180913ERUPY               2019 #•
 6     1 B4 Feimann Group, Inc              1
                       ZNS3001190109ERUPY
                    06Y                     Mlo
           ( = )




                                  18
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 55 of 105

                                                             41




             M^i^M^iX&m'¥WjkWo

            (ffl)




    7^-fa-^Isli^&^Pf^l.fi", ilfc.


                                0ft. •l+^Mi^^.


             (£)     ^i#A6^'(+^T##-
            1.        i#Al^^i#Ai#^fC 566,937. 10



            itHUsli^^' ^i#A^^^;^#'^|sl^T*i^^|^i#
     A^#Tt'l^'i+ 577.237.10 Htc^E^o
     ^^^-(1. 568,180 ^TC'IStb. ^'^lll^^Ml3^fe^+-3%#;H
      rto
      Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 56 of 105

                                                                   42




Ic»                                        2019^6^ 13 H
                 "due to our products failed to meet
with the requirement and regulation by CSPC (Consumer
Safety Product Commission) . We have to sent ALL the
merchandise we ordered from you to a local factory
to fix the problems to comply with the CSPC
regulations prior to any sales to any store in the
U.S." ,                                   CSPC




 M. Sifc.




                             +       ZNS3001180913ERUPY E
                           59,042.40      ^a#A±5fej^ OlY



                               0^'^'               T#A6^i5fe.
                       59,042.40 ^7Ci^;l:^^7^'f0"^|5l^T:K'
                                 20
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 57 of 105

                                                              43




   srA




                     2019¥6^ 10                            i;^
   ^TC-^ 2018 #• 8 ^ 30 0:5(.:^j§i!lT^.^^
   300 ^ic, *it 10,300 lliTCo
   566,937.10 ^:^7|c#, 0jlt,
    it^o

            2. ^^^^i#Afe#^i*Ail 2019 ¥4 ^ 2 Hfelt
    ^ i*A#v#^lPt«fcil 0                         ^ 2019 ^ 4 ^
    2 0S 2019 #• 8 ^ 19                +
    4. 35%it#^iJ4^ll^ 9.459. 31 *7C; § 2019 ^ 8            20 0




         B^fs] jf; 2019 #• 1 ^ 31 0,                  60
                         ^i#A#2oi9^4^ 2 H.




                          ^i#A±3fe^Mll 2019 #• 4    2 0S 2019
                 19 0^'+'ISARi^ffl^ffi^lfc#^iJ^4. 35%'i+#, S
         2019 ^ 8 20 0fe$^^^i*A#y#:S'lfc:t0±, 1^,^#^
                                       21
   Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 58 of 105

                                                                44



                                       +
                          ?^ik.
%jt,
   I 2000^9 ^ # t l c ^ ' j ^ t s ^ f ' j .

i#A^ + llSi;^^>'fff-^A*#Illt,


       Sjlfc,                 i#Ai^i^^it
566,937.10 ^TGi^Slfc, t 2019 #• 4          2
iQih,

       3. ^T^^i#A^m^T#A#iJft®^A^Ti5 98,000


       ^ifc,
 #iJip#ARifl5 98.000
 p.? # ft# W# -^ 7 ^ ^ ft^. -S-^^          ^    ^^^^^ •

        4.                                         9,000 yt




  lltitA^^.
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 59 of 105

                                                             45




                          =, t        ^



                ^ii'Al^ ^

        (-) M'^i#AP^'(t^i#AlMtifc 566,937.10 ^TCiS;
                      l%i 2019 ^4 M 2


        ( = )i^4'i#A#i-St'i#A#!'ip#^:^Ai;fP 98.000 7U;
         (0)^^^i#A:f!.fi^T#A'i^TiE##3^AK,'P 9.000 TCi:
         (£) ;^m'(+«ti^;AftTl5 142.439 7C.


   4!citti#A€i^I&l^i#A^tAR,^l5 142.439 76,



   ilBfeSO




                                 23
  Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 60 of 105

                                                               46




(ftp,




                                  't^
                                                  itt-




                             24
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 61 of 105




            Es Ki b1f X
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 62 of 105




                                it         ^                                 ^                     fi 'iC 5
                                          Beijing Spirit Translation Co., Ltd.

                                                    Declaration
                                                           pm


We, Beijing Spirit Translation Co., Ltd., hereby declare the following:



  1.        We are a legally established English translation professional service company and
            deemed to be qualified to handle the translation ser\'ice from Chinese to English;


           mm-.


  2.        Files in the  i attached files are the product of our translation sep^cej.;; /?7^5N,

                                                                                                                       T/

  3.        All the translation done by our company is the true, accifrafe.and cbrtesJ
            translation of the original; but the source language shall firevail.




  4.        We certify that the above-mentioned declaration is true and correct to our best
            knowledge.

                                                          > .1-.

Name ofcompany (seal): Beijing SpiriAr^slatiqn Go., L{43^\\
45-(^):


Name of principal (signature):                             •V? , ..
aSA IS*);


Date:

0^:           2^7'!. /. ^

mi±-.                                                     -L^^ 1703 ^. 100022
\JJri;ss- Kooin I7u.^. (nwcr ?, ,liiin\\:ii SO! 10, \<>    I ;isi .liJ Riu;: Mi.WIl- R<\id. Disiricl ('liadvang. Bciji:ij:,
t hin;i    10(1022

i|ilOlOi                     5<> 57.n(i                                             (f, j'l: ('H0> 5X'>%71)0
Id-       lOlOi 5S6')hK55.-5(>-57,'0h                                                 I ax;   (UIO) 58^^%700

                                                 www.bisDirit.com
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 63 of 105




    CHINA INTERNATIONAL ECONOMIC AND TRADE ARBITRATION COMMISSION

                                                         Add: 6/F CCOIC Building, 2 Huapichang
                                                         Hulong, Xicheng District, Beijing, 100035,
                                                         P.R. China
 Apife: 100035
                                                         Tel: (86-10) 82217788
           ( 86-10 ) 82217788
                                                         Fax; (86-10) 82217766. 64643500
 #4.; ( 86-10) 82217766, 64643500
                                                         CmaU: info@cietac.org
 ^    ^: info(^cietac.org

                                                             (2021) China Mao Zheng Jing Zi No. 026417

                       Regarding No. G20200765 Sales Contracts Dispute Case
Claimant: Wclhai Textile Group Impon & Export Co., Ltd.
Arbitration Representative: Cheng Bing


     With reference to the arbitration dispute case mentioned in the title, we now confinn that wc received
your mailed letter ofapplication 10 issue a cenificale ofeffectiveness of the award en April 14, 2021. Our
reply is as follows:
     The Arbitral Tribunal of this case had issued the Arbitral Award ([2021] China Mao Zheng Jing Cai
Zi No.0151) en January 15, 2021, which took effect from the day it was issued based on Article 57 of the
Arbitration Law ofthePeople's Republic ofChina. On the same day. theArbitration Court of CIETAC sent
the letter ([2021 ] China Mao Zhong Jing Zi No.003231) to both parties by express mail, enclosed therewith
were the Arbitral Award ([2021] China Mao Zheng Jing Cai ZiNo.0151) induplicate. It is confirmed that
the Arbitral Award of this case sent to both parties has been duly delivered.
     Wesendyou herewith each of the following documents in one copy, please find:
    1. Acopy ofIhe letter ((2021] China Mao Zhong Jing Zi No.003231), consistent with the original.
    2. A copy ofexpress waybill and shipment tracking form of the Arbitral Award sent toboth parties,
        consistent with the originals.
    3. Acopy ofthe Arbitral Award ([2021] China Mao Zhong Jing Cai Zi No.Ol 51) consistent with the
        original.
    4. A notice of extending the period for issuing an arbitral award ([2020] China Mao Zhong Jing Zi
        No. 116594) made on December 24. 2020.

     Hereby reply llie above.
                                                                  ARBITRATION; ^MMIS^ioTs
                                                                       •'-^^bjtratioh Co^^
                                                                            ApriTT672ff21
Exhibit: As Mentioned Hereinabove.                                          ifdOOOOl 56402
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 64 of 105




     CHINA INTERNATIONAL ECONOMIC AND TRADE ARBITRATION COMMISSION

                                                       Add: 6/F CCOIC Building, 2 Huapichang
                                                       Hutong, Xicheng District, Beijing, 100035,
                                                       P.R. China
         100035
                                                       Tel: (86-10) 82217788
          ( 86-10) 82217788
                                                       Fax: (86-10) 82217766, 64643500
          (86-10) 82217766, 64643500
                                                       Email: info@cietac.org
 ^       ^: info@cietac.org

                                                           (2021) China Mao Zhong Jing Zi No. 003231

                         Enclosed No. G20200765 Sales Contract Dispute Case

                                            Arbitral Award

Claimant: Weihai Textile Group Import & Export Co.. Ltd.
Arbitration Representative: Wang Liwci, Chen Ruizhl


Respondent Eruption Moldings Inc.:


     With reference to thearbitration dispute casementioned in thetitle, wesend youherewith theArbitral
Award ([2021] China Mao Zhong JingCai Zi No.0151) made by the Arbitral Tribunal on January 15,2021
in duplicate, please find and forward them to your principal for their compliance.
     In the meantime, enclosed herewith is a copy of the Opinion Feedback Form of China International
Economicand Trade Arbitration Commission sent to both parties, please find and reply in time (please fill
in the feedback form and mail it to us or scan the QR codc at the top of the feedback form, fill in your
opinions directly online). The opinions and suggestions of the parties will provide beneficial help to
improve and enhance CIETAC's work going forward.
     Hereby notify the above.                                       CHINA INTERNATIONAL
                                                                    ECONOMIC AND TRADE
                                                                ARBITRATION COMMISSION
                                                                        Arbitration Court
                                                                        January 15, 2021
                                                                         11000001:

Exhibit: As Mentioned Hcreinabove.                             This copy is
                                                                    CHIN^n^^ATION^C
                                                                    EC0mSiJ&" ANEffl^b^
                                                                 ARBITRA-flON-'C&MMl^i'^
                                                                              CIETAC <&>
       Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 65 of 105




                                 INTERNATIONAL EXPRESS WAYBILL                                                CT598604850CN
CHINA EXPRESS
                                       SHIPl>IN(i(iATi:WAY                                 TO:
         POSTINCi DATF
                                                                                           CITY: C)>e>''""'                   COUNTRY: US
         Jamur>- 15. 2021
         FROM                                     PIIONL (VllKY IMfORTANTi;
                                                                                           COMPANY: Fjuplion Holdings Inc
         Li Xucl'ei                               ()0M> »(22177«S

                                                                                           ADDRE.SS
         CtTY;
                                                                                           1fiOJC'apiial Avc, Suite 314-957
         COMPANY:                                 COl/NTRY;                                Cheyenne. WY. 82001 US

                                                                                           POST CODE:          PHONE (VERY IMPORTANT):
         ADDRESS:
                                                                                                               307-222-R0M

         POSTAL CODE:                             CUSTOMER CODF;

                                                                                           VOLUME
r. .=
         IK SHIPMENT IS UNOKLIVERABLE, oRETURN oABANDONED
                                                                                           1.
         I AGREE THAT IT SHOULD BE:
•2 ^     AND I ASSURE TO PAY KOR THE CHARGE OF RETURN
                                                                                           DIMENSION                NO OF PACKAGE     TOTAL
         TTPF OFSHIPMFNT ljOLOBAL EXPRESS oF.CONOMY EXPRESS                                                                           WEKiHT
                                                                                           WEIGHT:
                            dOTHERiPLS SPECIFY)

                                                                                                                                      /KG
H                                                                                          CHAR(iE;                 ADD CHARGE:       TOTAL
            BDOCUMENT       ^PARCEL
•? 5     FOR PARCEL PLEASE PROVIDE COMMERCIAL IN\'OlCE OR PROFORMA INVOICE                 V                        ¥                 CHARGE:
                                                                                                                                      y
         AND CAREFULLYCOMPLETETHE ITEMS BEI.OW l\ ENGLISH.
                                                      WEKiHT          DECLARED   ORICtlN   ACCEPTED BY              RECEIVER'S NAME
         NAME AND DESCRIPTION         NO OF PCS
                                                                      VALUE                (SIGNATURE)              YEAR MONTH DAY HOUR
         OF CONTENTS
                                                                                           Januan- 18.2021          MINUTE
 I ~     G2l):(l«7fi5                                                                      (II .22.1 l-.OK. Duly Ddivered!
a                                                                                          CT5WNMK5WN
         NO. H03231 Lcller. Artmral Award and Opinion Keedhack Form,
         1 ASSURE THE TRUTH OF THE ABOVE                           SENDERS SIGNATURE
 8 '     INFORMATIONAND I GUARANTEETHAT THE
         SHIPMENT DOES NUT CONTAIN ANY DANGEROUS                    Li Xuvfci
         AND PROHIBITED GOODS
         PLEASE TYPE WITH TYPEWRITER. PLEASE READ CAREFULLY INSTRUCTIONS ON THE BACK OF THE BILL BEFORE THE COMPLETION

.S   c
                                                                                                      This copy is ihc same as ihe original
if                                                                                               CHINA INTFRN^IONAL ECONOMIC AND
it                                                                                                 TRADE
   Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 66 of 105




EMS WORLDWIDE EXPRESS MAIL SERVICE
                                                     SHIPMENT TRACKING SERVICfcS

SHIPPER S COMPANY & ADDRESS                                         CONSIGNFE-S COMPANY & ADDRESS


CHINA INTERNATIONAL ECONOMIC AND TRADE
ARBITRATION COMMISSION (CIETAC)                                     US


Li Xucfci

country:
                                                                    TRACKING NUMBER: GJ202I-54
                                                                    DATE NO
                                                                    Pn«:TrNn DATF- lanuarv 18. 2021
Mail No.: CT598604850CN
STATUS:                                                             DELIVERY INFORMATION:
Thf mail has       H"lv rfflivfireHnn lamiarv 22. 2021, at 1l:OS.   Thf packaue is delivered inucllv.
Reason for dclay/loss/'othcrs
                                                                                                        Beijing Zizhuyuan Sales
                                                                                                        Depaitment 2

                                                                                                        2021 01.26.20




                                                                                            This copy is the saine as the original.
                                                                                       CHINA INTERNATIONAL ECONOMIC AND
                                                                                         TRADE ARBITRATION COMMISSION
                                                                                                          CIETAC
   Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 67 of 105




1197895662949              KMS
                           Print lime: January 15.2021 12:01:3
Rccipicnt: Wang l.iwei, Chen Ruizhi 18060379380                    Sender: I.i Xucfei
                                                                   010-82217788
Shandong Orienlal Future Law Firm
No.77 Qingdao Middle Road, Chanyfeng Commercial Plaza Block A      6;F CCOIC Building,2 Huapichang Hulong.XichengDistrict.
4th Floor. Huancui Distrim. Weihai.
                                                                   Beijing. 100035. P.R.China
Case Number; G20200765                     Package Number:              Weight (KG): 0.3

Packaue Information: NO. 003231 Letter. Arbitral Award and Opinion Feedback Form
Web:-Aftw.LTns.i-oiivui   CustomerTel: ill83




                                                                                              Tillscopyis thesameas theoriginal.
                                                                                           CHINA INTERNATIONAL ECONOMIC AND
                                                                                             TRADE ARBITRATION COMMISSION
                                                                                                          CIETAC
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 68 of 105




                  Express Mail Service Domestic Tracking
                        Withdrawal or Tracking Application
                                Jing Su Di Ju No. 261998
Application Matters; (The Applicant should choose the application matters and complete
clearly)
Vlrack the following mails
•Withdraw the following mails
Mail Program: (Completed by the Applicant)
Mail Number: - 1197895662949 Express Receipt & Delivery Bureau
Date of Mail Delivery: 01/18/2021
Rccipicnl: Wang Liwci, Chen Ruizhi
Mailing Address: No.77 Qingdao Middle Road, Changfeng Commercial Plaza Block A4th
Floor, Huancui District, Wcihai.
Address and Name of The Sender:
Li Xuefei
CHINA INTERNATIONAL ECONOMIC AND TRADE ARBITRATION
COMMISSION/China Beijing
Please Complete When Applying For Tracking:
(Only fills in the applicant part when the applicant himself isthe sender.)
Applicant Signature/Stamp: Li Xuefei 1/18/2021
(Endorsement by The Acceptance Bureau)
 VThe applicant has been informed of the tracking result.
CaseNumber: G20200765 (NO. 003231 Letter, Arbitral Award andOpinion Feedback Form)
-1197895662949 The details indicated by this application:
This mail has been duly delivered on01.21.2021, at 9:49:11 AM.
                                                                  Beijing Zizhuyuan Sales
                                                                  Department 2

                                                                  2021 01.25.20




                                                              This copy is the


                                                               ARBlT|5ATl6j^r^)l|^MlSSION^
                                                                                         .v> cCMXv' •
                                                                            .IF.-'*'
                                                                          •C?          <5>
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 69 of 105




                                    t ®S
    CHINA INTERNATIONAL ECONOMIC AND TRADE ARBITRATION COMMISSION

                                                         Add: 6/F CCOIC Building, 2 Huapichang
                                                         Hutong, Xlchcng District, Beijing, 100035,
                                                         P.R. China
         100035
                                                         Tel: (86-10) 82217788
          ( 86-10) 82217788
                                                         Fax: (86-10) 82217766. 64643500
          (86-10) 82217766, 64643500
                                                         Email: info@cietac.org
               info(S,cietac.org


                                                             (2020) China Mao Zhong Jing Zi No. 116594



                                G20200765 Sales Contract Dispute Case

                   Notice of Extending the Period for Issuing Arbitral Award
Claimant: Weihai Textile Group Import & Export Co., Ltd.
Arbitration Representative: Wang Liwei, Chen Ruizhi


Respondent Eruption Holdings Inc.:
    With reference to the arbitration dispute case mentioned in thetitle, due to theneed of the arbitration
procedure, the Arbitral Tribunal is unable to issue an award within the period stipulated in the Arbitration
Rules, that is, before December 24, 2020. Therefore, the Arbitral Tribunal requests the President of the
Arbitration Court of CIETAC to extendthe period for issuing an arbitral award in thisease.
    The President of the Arbiu-ation Court of CIETAC considers after study that the request of extending
the period for issuing the arbitral award initiated by the Arbitral Tribunal is neecssary and justified,
therefore agrees and decides to extend the period for issuing an award in this case to January 25, 2021.
     Hereby notify the above.



CC: Sole Arbitrator Wei Ziping.                                         CHINA INT
                                                                         ECONO           , .. ,   ^
                                                                      ARBITI^^pp]^ CblUNtf^^
                                                                             bp:^ro^-24,'
                                                                               ridobooTjs^^r'^
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 70 of 105




                     + ®a                                                    ^
          CHINA INTERNATIONAL ECONOMIC AND TRADE
                          ARBITRATION COMMISSION

iaa::                                                6/F CCOIC Building, 2 Huapichang Hutong,
        100035                                     Xicheng District, Beijing, 100035, P. R. China
        (86-10)82217788                        Tel: (86-10)82217788
itlt: (86-10)82217766,64643500                 Fax: (86-10)82217766,64643500
           infoi@cietac.org                    E-mail; info@cietaaorg

                                                                                       026''17-f


                                 G20200765




  ^       1#     A
                      w*-

                                                   2021         4 ^ 14 H

                                 2021 #-1 ^ 15 H#!B ( 2021 )
  ^ 0151 -f
                                         *^i+mK^iHtt( 2021 ) tSt#
                 003231 f a .
   ( 2021 )                             0151



          1.                      ( 2021 )                            003231-|-®*.fp#;


          3.                      ( 2021 )                                 0151

          4. 2020 #• 12 ^ 24 0ft ( 2020 )                                          116594

           jlbA.

                                                                                       • ^1
                                                                                        16^1
   Wf#: ip;^                                                          '«:,«• t r'®''
                                                                          ^OonftiS^iT
    Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 71 of 105

                                                                                                                    10




                CfflNA INTERNATIONAL ECONOMIC ANDTRADE
                                    ARBITRATION COMMISSION

      tttt:                                                  6/F CCOIC Building, 2 Huapichang Hutong,
              100035                                       Xicheng District, Beijing, 100035, P. R. China
              (86-10)82217788                         Tel: (86-10)82217788
              (86-10)82217766,64643500                Fax: (86-10)82217766,64643500
                  infb@cictac.ots                     E-mail: info@cictac.org
                                                        (2021) + Ef ft003231 t

                                    a# G20200765



C
                            il#

        ^^i#A Eruption Holdings Inc. :

                                                                       2021 ^ 1 ^ 15 9^^i±l6^l
          (2021)                               0151

                il ®|s! B# Ifl] ^        i ^ APft ^ <+ i ®S-S & ®^'ft ^ 5 ^ ^ ^

        •R# A*^4-^ X                      ^ #5fD iS M              &«(# li! o

C




        1%#:




                                                                                               Jl



                                                                                              C      I      E   T   A    C
                                                                               +                 mi    hUp;//www.em   com.cr
                                                                  2»
                                                                  a                                                   |i\
                                                                  3 ss-A                                              a
                                                                                                                                  .n
                                                                                                                            ^ iS- "i
                                                                  S VSJI
                                                                                                                      '           s
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 72 of 105




                                                                  •O
                                                                  c    t»i a
                                                                                   ,•; >2 B
                                                                                        ;n
                                                                                   f,   w
                                                                                   f; w
                                                                                   i % g Pi 1
                                                                                                                      r
                                                                                                                      §
                                                                                              /FOR   DATA   INPUT
                              Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 73 of 105




<N


                                                                         a,A«yuQg,ro6aHK5ce*««wieo»*




                         ,   ^     m 0   &
                         '   WOtiLDVaDS EXPRESS MA.<i SERVICE




                                                                SHIPMENT TRACKING SERVICES



                                                                                      CONSIGNEE'S COMPANY & ADDRESS
     SHIPPER'S COMPANY t ADDRESS


         IHRaSfSS                     (CIETAC)
                                                                                                       GJ2021-54
     country;
                                                                                       DATE NO

                                                                                                       2021-1-18
                :CT598604850CN




      STATUS
                    9091-1-22 11:08
                                                                                        saiis:



                                                                                                                             % ^
      Reason for delay/loss/others
                                                                                                                           2021.01.26.20


                                                                                                               'd     mm
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 74 of 105

                                                                                            13




                i " •"il9789!.6t-2949                                      1-


                                                           I
                                                               i," as (Kali 3
                          G70?(i076'i

                 Slffl!®! 00323l^ffi.


                       ti vww. <M»«,.co«.«.n   €ilfeiS= 11IM




                                                                'I ;4SSi5»aM.'^f:S^
                                                                  C    I   E    T   A   c
     Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 75 of 105

                                                                             14




                                 atiHis

                               SSSS® 261998 ^


    vSiaiT^iJW#

    •MIslTi?!)®#



    ai5#-^5i: -1197895662949
r
    S15#XS^H«:      -1/18/2021




     ($ifA^^#A2|s:AB^ K              ^ 1#AIM a )
    ^ifA^^#:        ^Sl, 1/18/2021



     V*ilDS

      ;-%: 020200765(003231

     -1197895662949 jlk#'(#ii6^#®'#'S'=
     llbSai5#B^-l/21/2021 9:49:11 AM SS                                 2021.01.25.20




                                                     ^   L* ^   _
                                                                         •xl'-i
                                                     C    I E       T
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 76 of 105

                                                                                                   15




         CfflNA INTERNATIONAL ECONOMIC AND TRADE
                            ARBITRATION COMMISSION

                                                6/F CCOIC Building, 2 Huapichang Huiong.
      100035                                  Xichcng District, Beijing, 100035, P. R. China
      (86-10)82217788                    Tel: (86-10)82217788
ft#   (86-10)82217766,64643500           Fax; (86-10)82217766, 64643500
          infoScietac.org                E-mail: info@cietac.org

                                           (2020) 4 ^ 1 1 6 5 9 4 f

                             G20200765




                Eruption Holdings Inc.:



                                  EPS 2020 ^^12^ 24                                            0        • oyiXO




                        K         ^ f5itt                                       fti WPI 6^; i#

  2021       I ^ 25 H .




                                                                   %
                                                                                           ysit



  #3il:
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 77 of 105
 Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 78 of 105




                                        Beijing Spirit Translation Co., Ltd.
                                                  Declaration
                                                               ^El|]


We, Beijing Spirit Translation Co., Ltd., hereby declare the following:


 1. We are alegally established English translation professional service company and
    deemed to be qualified to handle the translation service from Chinese to English;

           mm-,


  2. Files in the attached files are the product of our translation service;
           Pf^# 4"fii                                      •

  3. All the translation done by our company is the true, accurate and correct
     translation ofthe original; but the source language shall prevail.



  4. We certify that the above-mentioned declaration is true and correct to our best
           knowledge.
                      m          '!)3
                                                       r                     ' f-i'r


 Name of company (seal): Beijing SpyU'transJatipji Co,rLt|

 Name of principal (signature):           .                                   y
 mA

 Date:

  0)W: 3?>l- fc-^

  tihhh.                                                                1703 ^. 100022
             u™'.               -. Jiu,nw„ s. ,ll<).           !•). I.w .r.l Km. MulJIc               C            IW„.n=.
  (IIIIIJ. llt(.0^_                                                                              i(lUI)5H6'Jb700
  111 I,' - (OUn5K<>%85>-•'6                                                                     •
                                                                                          fj\:   i()U)l58rw67iiO
  Icl: ('H0> 5S<>'>^<X5> .>6 57 0<1
                                                  www.hisnirit.cofii
  Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 79 of 105




       I, Ning Cong, dcclarc pursuant to 28 U.S.C. § 1746 as follows:

       1.      I am the vice general manager of Weihai Textile Group Import 8c Export Co., Ltd.
("Weihai").

       2.      I am familiar with the six Sales Contracts executed by Weihai and Eruption

Holdings Inc. between October and December 2018.

       3.      Annexed hereto are true and correct copies of the following documents:

               Exhibit 1:     Contract 300118ERUP02Y dated October 10, 2018, between

Weihai and Eruption Holdings Inc.

               Exhibit 2:     Contract 300118ERUP03Y dated October 10, 2018, between

Weihai and Eruption Holdings Inc.

               Exhibit 3:     Contract 300118ERUP04Y dated October 10, 2018, between

Weihai and Eruption Holdings Inc.

               Exhibit 4:     Contract 300118ERUP05Y dated November 9, 2018, between

Weihai and Eruption Holdings Inc.

               Exhibit 5:     Contract 300118ERUP06Y dated November 9, 2018, between

Weihai and Eruption Holdings Inc.

               Exhibit 6:     Contract 300118ERUP07Y dated December 1, 2018, between

Weihai and Eruption Holdings Inc.

       I declare under penalty of perjury under the laws of the United States of America and the

State of Wyoming that the foregoing is true and correct.
       Executed on May 25, 2021, in Weihai, People's Republic of China.




                                                                        TRkNSlMlONSt^^
           Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 80 of 105




                              I-a; a,'^/ »* B'28 ¥f |745>«S^-S'^»fi£*f:,::S?»
                          'I.'          4^#,,i|:?j4sftSli4iiio*P5.^tt/;i.^                                      -iE-fct.fl-fea-.
       ^•;   :\' -2. ;-
        ... ,. .
                                                                  EniptisgfiSldmgsInc;:f:;2ai:8;4
                                                                                • • • ;• • • -•...; '.
                                                                                                       10^ 5 12                    -   .,^




                               m-^1:.                            30011:8ERUP02Y itl'^l^,3^^ 2018-^lp>g 10 C'-W

                                                               ^ 300ir8ERIJP03Y.6^^I^r'&fe                                    H
          >;s';E),.,                         Eruption Holdings inc.^'^0 "                   '..                           '
                         ,,                                      300n8ERUP04Y                        El         2018 -^10>g^m
                                                                        --   •   •••


          _. S'.i: • ^                       Eruption Holdings Inc. S-:l'o
-rT?-'Vr"'v"-

                                          4:-                    300118ERUP05Y                    a;-#i?.2                ^ rS.,,,,,,
     f ?•• ^•''
                                                                                                                                             li^:j
                                  Eruptionppldings Inc.
                                                    •            300118ERUP06Y 6^)-g-l§], 0^,>^,2018--f^-']JS'9^®^
                                   Eruption Holdings Inc.•^.^.o ::: "."                ;.            ^';'
                  ....         W-f^6:                           3a0118ERUP07Y
                                                                  •                          - ^-•
                                                                                                  E]^.7^20.18^J2-;g'V;^^^'- ":^^^^     -Id;:-!

                                   Eruption Holdings Inc. ^:f-..




                            2021 ^5 ^ 25 3^^ISA4^M-




                                                                                  i                         T




     'rA.-/--. •; •-;••-•, •:':;>'^:i;;>"-':-;/.<''-W^'-;^..
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 81 of 105




         Exhibit 1
                                     Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 82 of 105




                                        WE/HAl TEXTILE GROUP IMPORT AND EXPORT CO..LTD
                                                  N0.16 SHICHANG AVENUE. WEIHAI. 264200 CHINA
                      +85-631-5655381
                      +86-631-5658088

                                                                       1^ / SALES CONTRACT

BUYER:                ERUPTION HOLDINGS INC.                  CONTRACT NO:                300118ERUP02Y                 PAYS FREIGHT:           BUYER
TEL:                  307.222-8069                 •          DATE:                       2018/10/10                    EXIT FACTORY DATE: 25^2/2018
FAXs                  307-222-8069                                                        WeThaI. CHINA                 FIT SAMPLE DUE BY: 10 DAYS AFTER CONFIRI
ADD:                  1603 CAPITOL AVE SUITE 314-957CHEYENNE .WY 82001                                                  T.O.P. DUE BY: 30 DAYS AFTER CONFIRM
                                                                                                                        MUST SUBMIT AaTRIMS FOR APPROVAL
•mis SAIES CONTRACT IS MADE OUTAS PERTHE FOLLOWING THWyiS ANDCONDITIGNS
MUTUALLY CONFIRMED BY BOTH PARTIES                                                                                       MUST SUBMIT ALL LAP DIPS FOR APPROVAL




                                                                                                                24PCS/BOX
      BSP1910V         gSCOLQUR MEDIUMBLUE LADIESDEMMPANTS                     1200         100       200       300     , 300   200     100                 USD11.20      USD13440.G0
      BSP19102/        ESCOLOUR DARK BLUE LADIES demm PANTS                    1200         100       200       300      300    200     100                 USD12.60      USD15120.00
       BSP19105/       ESCOLOUR       DARK BLUE        LADIES OENM PANTS       1200         100       200       300      300    200     100                 USD10.70      USD12840.QQ
       BSP19106A       ESCOLOUR       DARK BLUE        LADIESDEMM PANTS        1200         100   .   200       300      300    200     100                 USD11.50     USDI 3800.00
       BSP19108A       ESCOLOUR       DARK BLUE        ladies demm pants       1200         100   • 200         300      300    200     100                 USD9.40      USDn260.00
       BSP19110A        ESCOLOUR      LIGHT BLUE       lADiES demm PANTS       1200         100       200       300      300    200     100                 USD9.80      USD11760.00
       BSP19113^        ESCOLOUR      DARKBLUE         LADIES DENIM PANTS      1200         100       200       300      300    200     100                 USD9.8Q      USD11760.Q0
                                                                            rrS^SIZEiV'                         X--v:                 •-rxxxL
       BSP19200/~ ESCOLOUR MEDIUM BLUE LADIES DENiM JACKET                     1200         100       200       300      300    200     100                 USD10.00 "   USD12000.00
       BSP1920a/~ ESCOLOUR DARKBLUE LADIES DENIM JACKET                        1200         100       200       300      300    200     100                 U5D10.00     USD120Q0.Q0
       BSP19203/        ESCOLOUR DARKBLUE LADIES DENIM JACKET                  1200         100       200       300      300    200     100                 USD10.00     USDI 2000.00
 I                ^                                            TOTAL        I12000PCSI            I         1                                           ~                USO12600Q.00
                                                                (fcypgS^QUANTnV ALLOWANCE +••3%)

 Ifa carrier Is selected and booked bythe Buyer itself In accordance with the terms ofthis contract, the sellerwill havethe commodity ready for shipment
     by such time of defivery.
 (i)®is^.                                                      (2)iSEga/¥xraifi^p                                               ,
 SHIPPING MARK: As buyer require.                              LOADING PORT nearby Ihs facroiy                                  ( O
                                                                                 1 -3      300118ERUP02Y
                                  Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 83 of 105




oeSVNATION POIVLOS ANGELES                                                                                                                  •

                    acSfJg605^rttfe?c
    PAYMENT;        TT afer shipment 60day«



                    mia65)-raW3ff;}J.
Packing;               buyer required sizeRatio: 1-2-3-3-2-1. case pack;24pcs. carton requirement see attachmentlndrvidually poly-bagged with chi!d
                    suffocation warning printed, ifbuyer want to add otherrequest on packing ,p!s inform seller.and buyer wwill bearthe additional costs thus
                    incurred.

                                                                                           30^f^liftTOP^f7JS^fe5#s&5S3r.                                     S[S?f=A:#dftSta.
g     .          "" seller need to provide fit sanples 2 pcs per color in size 7 to buyer irithin 10 days after both sides signed in tlie contract:and to
acnroval-           provide  TOP saaples^Spcsper color in si^ 7 to buyer vrithia 30 days oftei* both sides signed in the contrac7.All samples are provided for
                    payiseut. This pan. will be paid together wicti tiie bulk goods.




 Documents:          H                                                                                         ...
                     a)ocean bill of lading In case of shipment bysea or airway bin in case of shipment byair of cargo receipt in case of shipment by raf;
                     b)commerlca) invoice;

                     c)packing list;
                     If any additional documentsuch as certificate oforlgln.etc.is required,the Seller may provide as requested for theBuyer's account
 (8)RISS:


                     c)yc?&is«]Wn:KEJic«fe?RWPt.
 Risk of loss;       The risk of the commodityshall transfer to the buyer
                     a)v/hen it has passed over the rail of the vessel and been released from tackle in caseofshipment by sea.
                     b)when ft hasbeen delivered into thecustody oftheaircarrier oragentin case ofshipment byair.
                     c)when ithas been delivered Into the custody ofthe ratfway.




                                                                               2 -3    300118ERUP02Y
                                   Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 84 of 105




                                       iiE?3iS«r^-s-fsi^??^. wj5fli:i^wja«9S—fcfc—3eifti!3ieERaia®iKUEie®«t?otai;pfi«sai^K!Bg^^fl., ^ssts.'R^tti'&^aar^^va..



                   Quality/Quantity Discrepancy: In case of quaJity discrepancy, claims shallbe filed by theBayerwithin 20 daysafterthe arrivalof the cotnmodiQf atlheportof destinatloa,
                   n^ile Tor quantity discrepancy, claimsshallbe filed bytheBuyerwithin 15 daysaflerthearrival of thecommodity at the port of destination. Otherwise no claimvnU be
                   accepted. It is understood thattheSeller shallnot be liable for anydiscrepancy of thecomrDodity shipped due to causesfor which the insurance company, other transportation
    Ob' Cti to
    Objection to                   ofTice arc liable. The seitlemeniofsuch claims is restricted to replacement ofthe non-conforming conunodityon aonoto-one basis or devaluation ofthe
      alitv and
    quality and  commodity according lo degree ofinferiorityand extent ofdamage in case ofquality discrepancy orsupply for the shortage in case ofquantity discrepancy, after the Seller has
      nnantitu
      quantity     received an inspection report on the commodity by sampling issued by areputable inspection organization orchamber ofcommerce atthe place where the Buyer is
                   located,certif^ng thenon-conformity thereof. In no event shallthe Sellerbe held liableforthemerchantability or fitness for anypurpose, nor shallit have any liabilityor
                   reponsibility for damages of unyland whatsoever, including butnot limited to anydirect, Indirect or collateral damages. In ease theL/C or theadvancepayment docsnot reach
                   theSeller within the time stipulated in theContract ordoes notcorrespond to theContract temis andthe Buyer falls to amend its terms within thetime limitafterbeing notified
                    by IbcSeller,theSellerhas the right to cancelthe Contractor to delay the deliveryof the commodity as \vcU as to lodge claims against the Buyer.


Force Majew«:       TheSeller shall notbeheldliablefor failure or delay in delivery ofthe entirelot or a portion of thecommodity underthisContractin consequence of
                    any force majeurc incideats.But the sellermustbeprovide relevant proof to buyer.




Independent          Anyor all disputesarisingfromor in connection withthe performance ofthe Contract shall be settledthroughnegotiation by both parties, failing which (heyshall be submitted
Arbitration          [brarbitniiion.The arbitration shall tack place in China and shall be conducted by the ChinaJntcmational Economic and Trade Arbitration Commission in accordance with the
Clause:              provisional rulesof procedures of the sadi commission. Thearbiu^don award shall be final and bindingupon both Buyer and Seller. Unless otheriviscauorded by the said
                     arbitTBtion commisaoo, thearbitration fees shallbe borneby the losing party.The Contract andall disputes conceming the contract shall be governed bylawsof thePeopie*s
                     Republic of China.AndContractin Chinese dmll prevail.


 other Conditions: Before Buyerarrange the payment.the commoditystill belong to Seller.

    CONTRACTUAL TERMS AGREED BY BOTH SELLER & BUffiR(PLEASE SIGN ftE-KAIL TO




•     S>^:^(BUYER PLEASESIGHT:                                              S;rr(SELLER),




                                                                                  3 -3    300n8ERUP02Y
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 85 of 105




         Exhibit 2
                                                       Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 86 of 105




                            ^
                                                        WEiHAI TEXTILE GROUP IMPORT AND EXPORT CO..LTD ^MPORt «, expo                                                                "W
                                                                 N0.16SHICHANG AVENUE, WEIHAI. 264200 CHINA
                            '4^XX-XXXXXXX                                                                                                                                                 ?
                             +86-631-5658088                                                                                                                PRESIDENT                       ,
                                                                           ^            I^ / SALES CONTRACT
                             ERUPTION                                                                                                                        PAYS FREIGHT;
                                                                                                                                                                    FREIGHT: Bl^ER
                                                                                                                                                                               Bl/fER
          BUYER:             ERUPTION HOLDINGS
                                        HOLDINGS INC.
                                                 INC.                                    CONTRACT
                                                                                         CONTRACT NO:
                                                                                                  NO: 300118ERUP03Y
                                                                                                      30011 BfcKUKOJY                                        PAYS
                                                                                                                                                            EXITFACTORY DATE: 30/12/2018
          TELj               307-222-6069
                             307-222-6069                                                 DATE:
                                                                                          DATE:               2018/10/10
                                                                                                              2018/10/10                                    EXIT FACTORY DATE: 30/12/2018
                             307-222-8069                                                                                                                   FfTSAMPLE DUE BY: 10
                                                                                                                                                            FfTSAMPLEDUEBY:   10 DAYS
                                                                                                                                                                                 DAYS AF
                                                                                                                                                                                      AFTER CONFIRM
          PAX;                                                                                                WEIHAI. CHINA
          ADD:                1603
                              1603 CAPITOL
                                   CAPITOL AVE
                                           AVE SUITE
                                               SUITE 314-957
                                                     314-957 CHEYENNE ,WY 82001
                                                             CHEYENNE .WY 82001                                                                              T.O.P. DUE
                                                                                                                                                             T.O.P. DUE BY: 30 DAYS AFTER CONFIRM
                                                                                                                                                                        BY: 30DAYS/^F
          THIS SALES CONTTIACT ISMADE OUT ASPERTHE FOLLOWING TERMS AND CONDITIONS MUTUALLY CONFIRMED BY BOTW PARTIES




                                                                                                                            24PCS/BOX
           FMGL001BJ/L0018J ESCOLQURCaZOZ MEDIUM BLUE LADIES DENIM PANTS                    1200     100       200          300      300           200       100                •USD5.60         USD6960.00

           FMGL0021JA.0021J ESC0t.0UFVG«2DZ DARK BLUE LADIES DENIM PANTS                    1200        100    200          300    1 300           200       100                 usDS.ao         USD6960.00
           roGL002}BJA.oo22BJ ESCOLOiffycsAZDZ DARK BLUE LADIES DENIM PANTS                 1200        100    200     :    300      300           200       100                USD5.80          USD6960.0Q

           FMGL0023J/L0023J F5C0L0UR/tiA207              BLACK       LADIES DENIM PANTS     1200        100    200          300      300           200       100                USD5.80          USD696Q.00

           FMGL0025jyL002oJ tSCCtoua-CiJO/ MEDIUM BLUE LADIES DENIM PANTS                   1200        100    200          300      300           200       100                USD5.80          U5D6960.Q0

           FMGL0029J/L0029J facO(.DOR;G^i:02   BLACK   LADIES DENIM PANTS                   1200        100    200          300      300           200       100                usDs.ao         USD6960.00

           FMGL0036J/L0035J ESCCW.OUR.'GAZOZ DARK BLUE LADIES DENIM PANTS                   1200        100    200          300      300           200       100                USD5.80         USD6960.00
                                                                                                                 . •   •                       '••'.-cv.-
                                                                                           •^SIZEv^ imim                   i^ia;^ ;ir.20;r^|
            F!.^GLl^31a•.l<>ol8X 'PCC!<.&uR'<.A7Cj."   MEDIUM BLUE   LADIES DENIM PANTS      1200
                                                                                             1200       100
                                                                                                        100     100
                                                                                                                100         1100     100            100      100                USD6.S0         USD7800.Q0

            ;ur.r.o/iytwi>-. s..r: .n.-v.:.-:-,        DARK BLUE,    LADIES DENIM PANTS      1200
                                                                                             1200       100
                                                                                                        100     100
                                                                                                                100          100
                                                                                                                             i        100           100      100                USD6.50         USD7a00.0D

                                 esccl0ur g-"v20/      DARK BLUE     LADIES DENIM PANTS      1200
                                                                                             1200       100
                                                                                                        100     ^00
                                                                                                                100          100     100            100      100                USD6.50         USD7800.Q0

            mGLSC^->.xioo>3X                             BLACK .     LADIES DENIM PANTS      1200
                                                                                             1200       100
                                                                                                        100     100
                                                                                                                100          100      100           100      100                USD6.50         USD7800.00
            mRLOCicx/inozex =scoiou?/G'=u'Ui'          MEDIUM BLU^   LADIES DENIM PANTS      1200
                                                                                             1200       100
                                                                                                        100     100
                                                                                                                100          100      100           100      100                USD6.50         USD7aQ0.00

            Fucaj>029xfl.oo2ox ESCOLOUfVGAZOZ            BLACK -     LADIES DENIM PANTS      1200
                                                                                             1200       100
                                                                                                        100     100
                                                                                                                100          100      100           100      100                USD6.50         USD7BOO.OO
            Fur..nn^X4J036)r ESCOLOURASI^ DARK BLUE, LADIES DENIM PANTS                      1200
                                                                                             1200       100
                                                                                                        100     100
                                                                                                                100          100      100           100      100                USD6.50         USD7B0Q.Q0
                                                                               [total      16800PCS -                                                                                           USD103320.00
                                                                                   (/CffMJaa QUANTITY ALLOWANCE *-3%)


                                                                                             1 -3   300118ERUP03Y

ST ®
   CD
 r   Q.
                                       Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 87 of 105




 tfa earrlar Isselectedand booked bythe Buyer itself/naccordancewtlh the termsofthiscorttract. the sellerwHl hav.eJbftJ^TOrnQdity.raaftyJorlBWpmfer
 by such time of delivery.
(1)                                                        (2) 3$)EP#t£: xpstUf^P
SHIPPfNG MARK, As buyer require.                           LOADING PORT tneaity the facroiy
(3)gWn^:
DESTINATION PORlLOS ANGELES



  PAYMENT:       TT afer shipment 60days
C5)^5£i
Packing:         As buyer required size Ratio: 1-2-3-3-2-1, case pack:24pcs. carton requirement see attechmentJndividualfy ppJy-bagged with child suffocalloh warning printed, if
                 buyer want toadd other request on packing ,pls intprrn se|ler,and buyer wwill bear theadditional coststhus incurred.
                                                                                              305^i^!atitTOPi¥7E5«il:^fe5#i&?E:Sr,
                 seller need to            r—niir^iier style per colj 2 pcs in size 7 to buyer within 10'days after both sides signed in the contract :and to
                 provide TOP sampleAer style per co^^a pcs in size / to buyer, within 30 days after both.sides sieried.in the contract-All sample Ar»» proviffpH
                  for payment. This iJdi L Ull bii l)ai^ together with the bulk goods.

                  a)j@j2!rj. jisjsig-ffii SSn-lr
                  b)ifS4k£?c;



 •ocumenis:       T!-«? Si-Ufj will only prni-ii).- Mie Huyri wii.h Ulc I'uHovLnK documfinls for tiip fifiymon I:
                  a)ocean bill oflading in case ofshipment by seaorairway bill in case ofshipment by air ofcargo receipt In case ofshipment by ral;
                   b)commerical invoice;

                   c)packing list;
                   Uany additional document.such as certificate of origin.etc,is required.lhe Seller may provide as requested for theBuyer's account.

                                                                                                                                        wctHA'          Textile grcv,.-
                                                                                                                                        Y1:',"oAot «^
                   10                                  Am->ir-N                                                           ..—..          IMPOHf H EXPOfiT CO.LTL-
                                                                                                                                        IMPORT
                   (•)               <"1; jc                                                                                                               1
                                                                                                                                                           A.   -
 Risk of loss:    The risk of the commodity shall transfer to the buyer:
                  a)when it has passed over the rail of the vessel and been released from tackle in case of snipt^nt by sea.             PRESIDENT
                  b)when it has been delivered Into the custody of the air carrier or agent in case of shipment by air.
                  c)when it has been delivered Into the custody of the railway.


                                                                             2 -3    300118ERUP03Y
                              Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 88 of 105




               Quality/Quantity Discrepancy: In case of quality discrepancy, claims shall be filed by the Buyer wilJim 20 days after ihe arrival of the commodity at the portof destination,-9^6
               for quantity discrepancy, claims shall be filed by the Bu)^ vrithin 15 days after the arrival of the commodity atthe port ofdcstinaHon. Otherwise no claim willbe acc^tcd Itis
               understood that the Sellershall not be liable for any discnspancy of the commodity shipped due to causes for which the insurance company, other tra^rtation organ^bon or
Objection to
               post office are liable. The setUemcnt ofsuch claims is restricted lo replacement of the non-conforming commodity on aone-to-one b^is or devaluation ofthe commodi^
quality and
               accoitiing to degree ofinferiority and extent ofdamage in case ofquality discrepancy or supply for the shortage in case ofquantity discrepancy, alter the Sellwhas iwiv^ an
 quantity
               inspection report on the commodity by sampling issued by areputable inspection organization or chamberofcommerce al the placc ^^^e« the Bayer is locat^.c^fyuig the non-
               confonnity thereof. In no event shaE ihe Seller be held liable for the merchantability or fitness for any puipose, nor shall ithave any liability or reponsibility for danmgcs ofav
               land whatsoever, including but not limited to any direct, indirect or collateral damages. In case the L/C or the advance payment does not rcach the Seller vvithm the tme stipulated
               in the Contract or docs not corre^nd to the Contract terms and the Buyer fails to amend its terms within the time limit after being notified by the Seller, the Sellerhas Ihe right to
               cancel the Contract ortodelay the delivery ofthe commodityas well asto lodge claims against the Bi^r.


                The Seller shall notbe held liable for failure ordelay in delivery ofthe entire lot ora portion ofthe commodity under this Contract mconsequence ofany force majeuns
                incidentsJJm the seller must be provide relevant proofto buyer.




Independent      Any or all disputes arising from or in connection with the performance ofthe Contractshall be attled through negotiation by both parties, failing which Ihey shall be submirted for
Arbitration      aibitration.Thc arbitration shall tack place in China and shall be conducted by the China.lnteniational Economic and Trade Arbitration Commission in accordance with the
Clause:          provisional rules ofprocedures of ihc sadi commission. The arbitration award shall be final and binding upon both Buyerand Seller. Unless othenvise awarded by the said
                 aibitraUon commission, the arbitration fees shall be borne by the losmg party. The Contract and all disputes concerning the contract shall be governed by la%\9 ofthe People's
                 Republic ofChina. And Contract inChinese shall prevail.


other Conditions;Before Buyer arrange the paymentthe commodity still belong toSeller.
CONTRACTUAL TERMS AGREED BY BOTB SELLER 4 BUYER (PLEASE SIGN 4E-MAIL TO


                                                                                                   5S:tr(SELLER)«
   53r(BUYER PLEASE SIGN):




                                                                                  3 -3   300118ERUP03Y
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 89 of 105

                                                                  12




         Exhibit 3
                                          Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 90 of 105




                                                                                                                       IT^                      T'0«:T\Vi
                                                       WEIHAI TEXTILE GROUP IMPORT AND EXPORT CO..LTD                                  IWPOR7     EO>OW COJCro
                                                                      N0.16 SHICHANG AVENUE. WEJHAl. 204200 CH\NA
                       +86-631-5655381
                       +86-631-5658088                                                                                                  president
                                                                                  ^       ^ ifll / SALES CONTRACTPAYS FREIGHT:
                                                                                                                           —                    BUYER
                                                                              CONTRACT NO:           300118ERUP04Y           PAYS  FREIGHT.
                                                                                                                             EXIT FACTORY DATE; 20/12/2018
-                      =—•                                                    DATE:                  =
                                                                                                     WEIHAI, -
                                                                                                     2018/10/10
                                                                                                             CHINA
                                                                                                                             EXIT FACTORY
                                                                                                                             Frr SAMPLE DUE BY; 10 DAYS AFTER GONFIRW
                                                                                                                             FfT SAMPLE DU
FAX-                   307-222-8069                                                                                          T.O.P. DUEBY; 30 DAYS AFTER CONFIRM
ADD:                   1603 CAPITOL AVE SUITE 314-957 CHEYENNE .WY 82001                                                     MUCTSUBMIT ALL TRIMS FORAPPROVAL
a5a7rmvra:*-&PJ.
                                                                                                                              MUST SUBMIT ALL LAP DIPS FOR APPROVAL
•mis SALES CONTRACT IS MADE OITT AS PER TWE FOLLOWJNGTERMS AND CONDITIONS MUTUALLY CONFIRMED BY BOTW PARTIES

                                                                                                            24PCS/BOX
                                                                                                                                                 USD5.80    USD6960.Q0
                                                            LADIES DENIM PANTS
                                                                                                              300 I 300 I 200
 FMGFSPIBWJ/FSPieiaJ        GSCOL0UWGA20Z     UGHT B                                                                                                        USD6960.00
                                                                                                                                                 USD5.80
                            ESCOLOUR/GAZOZ    MEDIUM        LADIES DENIM PANTS                                300 I 300 I 200
    FWSFSPIBIUffSPISIU                                                                                                                                      USD6960.Qa.
                                                                                                              300 1 300   200                    USD5.80
                            ESC0L0URA3AZ0Z              LADIES DENIM PANTS                                                                                  USD6960.00
                                                                                                              300 I 300       200                USD5.80
                            ESCOLOUFUGAZOZ              LADIES DENIM PANTS
       BBB                                                                                                    300     300     200                USD5.80    USD6g60.00
    n«FSf>18l6j;FSP13>S-l   ESCOLOUtVGAZOZ    •5H1TTC3I LADIES DENIM PANTS                                                                                  USD6960.00
                                                                                                                                                 USD5.80
                                                                                                              300     300     200
    FMSFSPIffiaJfFSPW^      ESCOtOUft«3AZOZ    DARK BLUE                                                                                                    USD6960.00
                                                                                                              300     300     200                USDS.aO
    FUGFS«>Wirj/FSP1917J    ESCOUOUWGAZOZ      DARKBLUE LADIES DENIM PANTS                                                                       USD5.80    USD6960.00
                                                            LADIES DENIM PANTS                                300     300 I 200
    FUCF5P >BI      191U    eSCOCOUfVGAZOZ

                                                                                  Ei5»If4=3a23 ES3
                                                                                                              300    I 300     lil«              USD6.50    USD7800.00
    FHGFSPISlQX/FSPIBIOXj ESCOLOUR/GA^Z LIGHT               LADIES DENIM PANTS
                                                                                                              100     100                        USD6.50    USD7800.00
     FHOFSPIBIIP/FSPISI"     ESCOLOUfVGAZOZ   MEDIUM BLUp LADIES DENIM PANTS
                                                                                                              100      100                       U5D6.50    USD7800.00
     FM0FSP1B12)UFSP1912X    ESCOUOURKjAZOZ   MEDIUM BLUE LADIES DENIM PANTS
                                                                                                              100      100                       USD6.50    USD7800.00
     naGFSPlB1wrSP19MX| ESCOLOUR/GAZOZ        DARK BLU    LADIES DENIM PANTS
                                                                                                               100     100                        USD6.50   USD78Q0.00
     fUGf5PmSXfSPt915*| ESCOLOUWGAZOZ          DARK BLU      LADIES DENIM PANTS
                                                                                                               100     100                        USD6.50   USD7800.00
     FMOfSP1si4X/FSPi9iax| ESCOLOURAJAZOZ      DARK BLUE LADIES DENIM PAKTS
                                                                                                               100     100                        USDB.50   USD7800.00
     FUCFSP191WFSP»B17x| ESCOLOUfVGAZOZ        DARK BLUE
                                                                                                               100     100 I 100                  USD6.50   USD7800.00
     FM6FSP1918WFSP1918X                       EDIUM BALC    LADIES DENIM PANTS
                                                                                                                                                            USD116Q60.QQ
                                                                         TOTAL 119200PCS
                                                                        ESCOLOUR AND YAE EACH 96Q0PCS
                                                                           {^CVF«a3a QUANTITY ALLOWANCE +-3%)
                                                                                      I -3 300118ERUP04Y
                                  Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 91 of 105




-ffacafTferiVsetedidandbookedbyOieeuyeritseinnaccordancew.lh the terms of lh« contract, ihe seUerwU haN«                       cnii^odity ready tcf sWpmert
 by such time of delivery.                                                                                n
(i)«s#«: ffiss®*                                                   (2)ssiso)¥=             xrstjE^n.
SHIPPING MARK. As buy.r r^quim.                                              PORT           ti-s .ac™.y
(3)siyjn^i
DESTINATION POR" LOS ANGELES

   payment; TTafershipmenteodays                                                     «,
(5,aK=                                          ^2^2 f                                                        attachmentlndividlially po<y-bagged wi.h ohild sufe^«on.,i.,.ing printed.
  C6)                                                                                            -            -   j -                 and to provide TOP samples per style,per.
                                                                                                                                       axe           fo.


 mm,               - ^R|6lS:ffWWTW.                                                  „„                       .          •                                         . ..•-•
                   •a)i9a». i»S»i|i-..SSW. SSflL: ftHsisaw.                                                                                                            . ,-,
                    b)|BidkS®:                                                                                                                                 •    • " •'



  —
  Documents;
                    :c-«=-.:=
                     b)commerical invoice;


                     ranrrddi'l'lona: docunnenl,suoh ascertitateofongin.. c,is required.lhe Sellermayprovide bs requested for 0,e Buyers account
   (8)^ia:                                                                                                                                   IA/'^'HAI TOCnLE GROUP
                                                                                                                                             ItoRT &EXPORT CO.LTD

   Risk of loss:     The risk of the commodity shall transfer to                          from tackle In case ofst^pmBrt                     president

                     c)when it has been delivered into the custody of the railway.
                                                                                 2 -3 300118ERUP04Y
                                           Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 92 of 105




ec&^isi                ^®•?«»^i•^^^e/J&^s]—?5'e^r^iEflm^9sKffliiS6mw/?riaiira'r



              Quality/QuanUty Discrepancy: In case ofquality discrepancy, claims shall be filed by ihe Buyer within 20 days after the arrival oflhc co^odity al the port ofdes^on,
              while for quantity discrepancy, claims shall be filed by theBuyer within 15 days after the arrival ofthe commodiiy at the port ofdestuwaon. Otherwise no clwm will be
              acccplcd. It is understood that the Sellershall not be liable for any discrepancy ofthe commodity shipped due to causes for which the insurance company, o^ct transportaUon
 Objection to organizationaccording
                            or post office arc liable.
                                      to degree        The settlement
                                                 ofinferiority        ofsuch
                                                               and extent     claims inis restricted
                                                                          ofdamage                   to replacement
                                                                                          case ofquality   discrepancyofthe non-conforming
                                                                                                                        or supply            commodity
                                                                                                                                  for the shortage in easeonofquantity
                                                                                                                                                             aone-to-one   basis or dcvalu^on
                                                                                                                                                                       discrepancy,              ot thehas
                                                                                                                                                                                     alter the Seller
  quality and          pgggjypj inspection report on the commodity by sampling issued by areputable inspection organization or chamber ofcommerce al the place where the Buyer is
    quantity
                       locatcd.ccnifying the non-conformity thercot In no event shall the Seller be held liable for the merchantability or fitness for any purpose, nor shall «t have any liability or
                       reponsibility for damages ofany kind whatsoever, including but not limited to any direct, indirect or collateral damages. In ease the L/C or ^e advice parent doM not ri^
                       the Seller within the time stipulated in the Contract or docs not conespohd to the Contract temis and the Bi^'er fails to amend its te^ within the time limit after being notified
                       by the Seller, the Seller has the right to cancel the Contract or to delay the delivery ofthe commodity as well asto lodge claims against the Buyer.

Force Majeure:         The Seller shall not beheld liable for fiulurc ordelay in delivery ofthe entire lot or aportion ofthe commodity under this Contract in consequence ofany force mxyeurc
                       incidcnts.But the seller must be provide relevant proof to buyer.

                   •                                                                                                    5ei63K:?rS(;sfliiA.

Independent
Independent             Any or all disputes arising from orin connccllon with the performance ofthe Contract shall be sciilcd through negoliaiion by boih parties, 'iiiling which tlicy shall be siihmiUcd
.Arhilraiion
.Arhilraiion            for arhiiralion "Hic rubilration slmll tack pliico in China and shall be conduclcd hy the China.Inicnnlional I;a>nocnii: and Tr:ulc Arbilrjli.in C*»mini«aioii in iicconr:»ticf wjih iJu-
Ciiitrcw-;              pnniM.T.i' nilcMil pmci-dufcs i-l'iliv vi.l- vommiMilun. "Hicarbiir.jtu>n ;n\;iid •iliJillbc lltuil ju.l hiiuliny u|Min Srolh Ihiver ;ind Seller. I'nlcvr. .illiorkvkchy ilicsjiii
                        .•ifhiifii" .i-iiiii);.!>sii'tu llic aibiir.ili.-ri ico >iiiill behome by ibi: losinj p;iri\. The C'umr.ici n:ul .^i.'       ibcC(iliiriL-| •;li;ill bi;      by liiv.M«l"ll<c I'diplc's
                        Kcpi:hliv'<-: riiiic. AikI C«'ntr.»ci in{'biiK-.> *b;ill prevail.


otherCondilions Before Buyer arrange the paymenl.ihe commodiiy slill belong toSeller.
WVTflMTL'AL TEKitS AGREED UY bOTII SELLER &BUYERd'LLVSE SIGN &E-V1AIL TO
i--l:iin v/.n-.'-:-i-li shiiDLt. i-t.n'
                                                                                                                            w:iHAi textile GRO^.'"
                                                                                                                             IMPORT & EXPO?." CO.U'^p

      .';(BUYER PLEASE SIGN).              ^                                                          A.'ASELLER).

                                  ^       ;'y_
                                                                                                                            PRESIDENT
                                      />'-


                                                                                                      3 -3 300118ERUP04Y
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 93 of 105

                                                                  16




         Exhibit 4
                                    Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 94 of 105




                                                                                                                                              WL«HW TOCnLt GROUP
                                             WEIHAI TEXTILE GROUP IMF='C)RTAND EXPORT CO.,LTD                                                 IMPOBT h EXPOJn CO-LTO
                                                                 N0.16 SHICHANG AVENUE. WEIHAI, 264200 CHlf^ .
                    -<85-631-5655381
                     +8&^XX-XXXXXXX
                                                                                                                                              president
                                                                               -S            W / SALES CONTRACT
BUYER:               ERUPTION HOLDINGS INC.                            CONTRACT NO:          300118ERUP05Y               PAYS FREIGHT:
                                                                                                                               FREIGHT:               BUYER
TELt                 307-222-8069                                      DATE;                 2018/11/9                   EXIT FACTORY DATE:           15/01^2019
FAX:                 307-222-8069                                                            WEIHAI. CHINA               FIT SAMPLE DUE BY:           10 DAYS AFTER CONRRW
ADD;                 1603 CAPITOL AVE SUITE 314-957 CHEYENNE ,WY 82001                                           .       T.O.P.DUEBY: ...       30 DAYS AFTERCONFIRM
                                                                                               ; --       V •.           MUST SUBMIT AllL-TRIMS FOR APPROVAL. •
THIS SALES COMTTIACT IS MADE OUT AS PER THE FOLLOWING TERMS /WD CONDmONS MUTUAUiYCONFUWIED BY BOTH                   _• ,j^(jsT SUBMIT ALL-LAP. DIPS FORAPPROVAL
pAQ^CC           ... •                 ;       .. .                .   ^                                  ^.•             «       .       •       ^            •




                                                      i
                                                                                                                 32PCS/BOX
                                           srmss               PANTS                         EaiDaiDBieElEBilEEElHEEl                                               $6,320.00
                                            BLACK              PANTS                         •3MKriTil«TOl»ECT»EglKPIIlKEa                                          $6,320.00
       KI192QQ
                                            GREY               PANTS       -                                                                                        £6,320.00
                                           WHITE           PANT WIDE LEG                     •FMnmgnTiiKEiiiBiBaMIia                                               $5,920.00
                                            BLACK          PANT WIDE LEG                     •.•fiBBMilKTiTtlT^KETilWiTaTiTgi                                      S5.920.00
       K119201
                                            GREY           PANT WIDE LEG                                                                                           $5,920.00
                                           WHITE          LACE UP SIDE PANT                  •?MnCTTrB»E?agETWBmignTiii                                            $6,080.00
                                            BLACK         LACE UP SIDE PANT                                                                                        $6,080.00
       Klig202
                                            GREY          LACE UP SIDE PANT                                                                                        $6,080.00

                                                                       TOTAL                                                                                   HsiiRTnfim
                           ;                                           (/cffagiaQUANTnV ALLOWANCE *>3%) I            I        I       I   I      I

 If a carrier is selected and booked by the Buyer itself in accordance with the terms ofthis contract, the seller will have the commodity ready for shipment
  by such time of delivery.
 tl)3£ji#i3i                                                           (2)^Sa^:              xrM^P
 SHIPPING MARK, As buyer require.                                      LOADING PORT mearby the facrory.
 (3)                     WH                                                          .   .      . ;
 DESTINATION PORTLOS ANGELES

                                                                                1 -3 300118ERUP05Y




                                                                                                                                                                       A-z
                                Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 95 of 105




(4)               SlSSeo?zr^iUfC
  PAVME^^^;       TT afar shipment eodays                                                                                                                        Ttaiinftci             vn
                  ss»-®«B3tti-2-2-3-3-2-2-i, 32#-ffi, aSBWt#. ^ass. SJ1*3S«?^. 4niwa«Ki4i-5«. 5;:»Effi»»»Ris»»fii&i)waw
                  SWAL-Jlttfl



                  As buyerprinted,
                  warning  requiredif size
                                      buyerRatio;
                                            want1-2-2-3-3-2-2-1.  caseonpack:32pcs.
                                                  to add other request    packing ,piscarton
                                                                                        informrequirement
                                                                                                seller.and see
                                                                                                            buyer wwill bear t                             suffocation
                                                                                               30^fi«T0P#i055®^=^&5f{=^l5:^r.                                           Scffi^x

(5)               seUer need to provide fit saniples per style per col 2pcs in 10 size to                            jj ° ^ daJs aftJ^both sides si^ed in the-..-. •
Sample approval ; contract:and to provide TOP samples                                ®                                   .u


U)m:
                                                                                                                                                            •   •- .'(-•••"il   • '••    •' •,



                                                                ...i'v.':'-;                        - - •-'•     -;^-,        -     - , ......

 Documents:        The Seller will only provide the Buyer with the folloT^ing documents for the payment:
                    alocean bW of lading in «se ofshipment by s.a or ain»ay bni in oass ofshipment byair ofcarjo receipt in case ofshipment by-al;
                    b)commerical invoiw:
                    c)packing list;
                    Ifany additional document,such as certificale of origin,etc,is required.tha Seller may provide as requested for the Buyer's account.
  (8)R^:                                                                                                                          WE1HA1 textile group
                                                                                                                                  IMPORT 8. EXPORT CQ.irD

  Risk of loss:                                                                 releasedfrom '-Kle in -eo„.>yBe=g^g^£T,
                     bwhen it has Len delivered into the custody of the a,r earner or agent In case of shipment by air.                          —^
                     c)when it has been delivered into the custody of the railway.


                                                                                2 -3 300118ERUP05Y
                                    Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 96 of 105




(9) SxW
                    y=Tevj,'> a^yauky.va      *f>tta/\St   .tE'C*:S"4fc4i5«&in*£isPiltHia#l*tlRT'ffl1ff^.                           SJSRPR^rsfeJj ffinStSlj5*=^"T




                    Quality/Quantity Discrepancy: In ease ofquality discrcpaniy, clainis shall be filed by the Buyerwithin 20         the amiral
                    Lur^on,    v:mc for ^Z^ty discrepancy, claims shall be fded by the Buyer vrithin 15 days after the arrival ofthe commodity at the ^rtofdest.^t.^ Omerwse no
                    claimwillbeBCcep[edJtisundcrstoodmatUieSellershaUnotbciiableroranydiscn:pancyofthecommodilysh.ppcdductoc^csforv,h,ch^e.n^
                    company, other transportation orgaii2ation or postoffice arc liable. The setUcmcnt ofsuch claims is rcstri^d fo            ° ^             for shortage in
 Obiectionto onc-to-oncbasisordevaluaaonoflhecommodityaccordingtodcgrecofinfcriorityandextcntofdamagemcaseofqualjty                       p cy PP
 mialitv and- case ofquantitydiscrepancy, after the Sellerhas received an inspection reporton the commodity by sampling issued by areput^le impe^on or^z^on
                     for irv PUT»SC, not shall it have my liabililjiorirpmsibililyTor damages ofany ti.id whalsoevtr, .ncludmg butnot I.m.rcdtoany                                    ^                  •
                  • dan.ag"r.^.thcUCorftcad»a„c=paym».docsno.rea.hih=ScllcrwM„ftca™s,ipulaU=di..l,c_Co„,ra=tordocsno,cor.«po^^^
                    the sSyer fells to amoid iu linM wiUim the dmc IMt alto bciHg nitilicd by thc Seller, Ihc Sdlcrhas the right to ca..ccl U.C Contocf or to delay the deh^oflh .
                  • commodity as well astolodge clams against the Buyer:                 -                               ..                                v;...                                -/'r-f'-.V •"

Force Majcuiti;      -jhe Seller shall not be held liable for failure ordelay in delivery ofthe wtire'lot or aportion ofthe Mmniodity under this Contract in consequence ofan/forcc . .
                     majeure incidenls.But the seller must be provide relevant prooftobuyer;



Independent
Independent                    II rnr arbitration
                                            .ri.moThe
                                                   rmm   orin connection
                                                      arbitration shall tackwith
                                                                             placetheinperformance ofthe Conuact
                                                                                        China and shaUbe  conductcdshallby bethesenled through negotiation
                                                                                                                                 China-lnlemaUonal         by both
                                                                                                                                                    Economic   and parties, laihng which
                                                                                                                                                                   Trade Arbitration     they shall in
                                                                                                                                                                                      Coramialon    be
Arhilration
Clause:                    ^                                                 ofthe sadi eommlsdon.Thearbitrationawardshall be Wand binding upon ^d. Buyerand Selle. Ude«
                                awtded by the said arhitntion commission, the arbitmUon fees shall be borne by the losing party. The Contntcl and all disputes coneernmg the eonliact
                      Shall be governed by Imvs of the People's Republic ofChina. And Contract in Chinese shall prevail

 Other Condilions: Before Buyer arrange the payment,the commodity stil.I belong to Seller.                                        W£! HA1 TEXTI
                                                                                                                                  WEIHA)        LE group
                                                                                                                                          textile  GROUP
                                                                                                                                   IMPORT & EXPORT CO^tTD
 COKFRACnjAL TERMS AGREED BY BOTfl SELLER ft BUYER(PLEASE SIGN iE-MAIL TO                                                          IMPO
                                                                                                                lfe:5r(SELLER)i president
   5e:35-(BUYER PLEASE SI
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 97 of 105

                                                                  20




         Exhibit 5
                           Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 98 of 105




                                                                                                                             TDCHLE GF.0^
                                     WEIHAI TEXTILE GROUP IMPORT AND EXPORT CO..LTD                                   IMPORT ^ EXroW CO-LTO
                                                       N0.16 SHICHANG AV^UE. WEIHAI. 264200 CHINA
                +86-631-5655381
                +86-631-5658088                                                                                       PRESmgNT
                                                                                 / SALES CONTRACT
                                                                                                                           BUYER
                                                           CONTRACT'NO:         300118ERUP06Y        PAYS FREIGHT:
buyer:          eruption HdUJltifiSlflC.                                        2018/11/9
                                                                                                          FACTORY DATE
                                                                                                     EXIT FACTORY DATE:
                                                                                                                           15/01/2019
                                                           DATE:
                                                                                WEIHAI, CHINA        FIT SAMPLE DUE BY:    10 DAYS AFTER CONFIRW
7aX             J603CAPITOLAVESUITE314.957CHEYENNE,WY820D1                      "CHINA               PITSAMPLEOUBBY:
                                                                                                     Lu^tSaLLTRIM
                                                                                                     T.O.P. DUE BY:         30 DAYSAFTER CONFIRM
                                                                                                     MUST SUBMIT ALL TRIMS FOR APPROVAL
                                  PER TOE FOU.OW1NG TERMS AND CONDITIONS MJTUAaY CONFIRMED BY BOTH   MUST SUBMIT
                                                                                                     „usT  SUBMIT ALL
                                                                                                                  ALL LAP
                                                                                                                      LAP DIPS FOR APPROVAL


f                                                                               mM. ^     ^          ^      ^
                                                                                                32PCS/BOX
                                                                                                                             S5.50      $4,600.00
                                                   BATWING TEE          800                     150 I 150 I
                                                                                                                             S5.50      $4.600.00
                                                   BATWING TEE          800
                                                                                                                             $5.50      $4.600.00
                                     CDRrtT        BATWING TEE         . 800
      KI1910B                                                                                                                $5.50      $4.600.00
                                                   BATWING TEE           800
                                                                                                                             $5.50      $4.600.00
                                                   BATWING TEE           800
                                                                                                                             $6.50      $5.200.00
                                                                         800
                                     JWK^      I SOFT JODPHER PANT                                                           $6.50      $5.200.00
                                                 SOFT JODPHER PANT       800
                                       SE&^                                                                                  $6.50      $5,200.00
                                                                         800
      K119204                         CQBAti^ SOFTJODPHERPANT                                                                $6.50      $5.200.00
                                                                         800
                                     YELLOW^ SOFT JODPHER PANT                                                               $6.50      $5.200.00
                                                 SOFT JODPHER PANT       800
                                      ^>TE—                                                                                  $9.60      $8.400.00
                                                   ZIP FRNT HOODY        600
                                      yVQIIEg-                                                                               $9.80      $8.400.00
                                                   ZIP FRNT HOODY        800
      K119110
                                   •/^BLACK )'                                                                               $9.80      $8.400.00
                                                   ZIP FRNT HOODY        800
                                                                                                                             $9.30      $7.440.00
                                                  PULLOVER HOODY         800
                                                                                                                             $9.30      $7.440.00
                                                  PULLOVER HOODY         800
                                                                                                                             $9.30      $7.440.00
      KI19111                                                            800
                                                  PULLOVER HOODY                                                              $5.90      $4.740.00
                                                      CROP TEE           800
                                     WBffr                                                                                    $5.90      $4.740.00
                                                      CROP TEE           800
                                                                                                                              $5.90      $4.740.00
      KI19112                                                            800
                                      gRg?            CROP TEE                                                                $9.00      $7.200.00
                                                CROP ZIP FRNT HOODY      800'                                                            $7,200.00
                                      WJJprE                                                                                  $9.00
                                                r.ROP 7IP FRNT HOODY      800
                                      BLApK^
                                                                       1 -4 300118ERUP06Y
                                      Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 99 of 105




                                                                                                                                                                                   $7;^00.Q0
                                           I^-^EY       r^PZJPFRNTHOOOY               800       50 11001 100 MSO 1 150 MOO MOO \                                           \                   .
                                                                       [TOTAL        1760D .                                               \                \              \       S132^0.Q0
                                                                                                                                                                                               \
       —{feVya^gQUANTrrYALLOWANCe                                                                        ♦-SSt)               1      1      1               1                  '                   '

       If acairisr Is       and booted by the Buyer Itself In accordance with the terms of this contract, the seller will have the commodity ready for shipment
       bysuch limeof delivery.
                                                                        (2)5£En^:              xrw&^o
       SHIPPING MARK, As buyer require.                                 LOADING PORT mearby the facrory
       (3)@&;iQf^:                                                                                                                                                             .. .                •
       DESTINATION PORT LOS ANGElfES                                                                 ^                                '         ••• i


           PAYMENT;     TTafershipmenteOdays                                                                                  .                                 ..   . .

        (5)^%:
        (5)^'                                                                                                                                                   v.,-,                                  .
        Packing:          ^ buyer required size Ratio; 1.2-2-3-3-2-2-1. case pack:32pcs. carton j-equirement see atlachmentlndividually P°iy-^®9ged with^ suffbcatfon
                          iSrp3!Fb^erwantlaaddotherrequBStonpacking.pIsiriformseUer.andbuyer«A«aibeartheBddrt.onalcostsmusmc^^

                          T-wsJutt-                               „„r «!tvlp n^T col 2 DCS in 10 site to buyer within 10 days after both sides signed in the
          (6) ffSWBiA.: seller need to provide fi            ^^            .          ,c          jg gj^e to buyer within 30 days after both sides signed in the
        Sampleapproval:                                                                                                     ^^tdr1ss.r
                          slall be included per style and concealed with yellow tapes and ship to USA as T.O.P RN. code .156590



                          c)^^SJ?-:


         Documents:       The Seller will only provide the Buyer with the following do=™n,s f.r the payment:                              (MTORT 8. EXTORT CO^
                          a)oc8an bill oflading In case of shipment by sea or ai™ay bill in case ofshipment by air of cargo receipt mcase ofshipment
                          b)commerical invoice;                                                                                           PRESIDENT ^
                                                                                                                                                                           ^          I —_
                          c)packlngfist;                                                                                                       „        j
                          IfanyaddiUonal document,such as certificate oforigin,etc.ls required,the Seflermay provide as requested for the Buye.-s
                                                                                     2 -4 300118ERUP06Y
xj S
                                          Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 100 of 105



                                                                                                                                                                                               23




         (8)^®:;



         Risk of loss:                                                                                                           rsea.


                            b'c)«henithasbeendeiiveredintothecustodyoflherailway.
                               when ithas been delivered Into the custody ofIhe air carrieror agent mcase ofshipment b* air.
                                                                                                             ^.«a,a«rntt:fcBS165cfiffilB                             nmmSmS'
         (9) 8iW            M!E59«aiS«. flJasmsiiiETJsaBWPS^azosrtfflffl.                                                                                                                  •




                             company.other transportation orga^on or
             Objection to    one-to-one basis or devaluation ofIhe cor^odilyacco^ing                     commodity by sampling issued byareputable inspection organizationor chambcr
             quality and     case ofquanUty discrepancy, after tlw Seller has           non-coSfonnity thcreoC Inno eventshall the Seller be held liable for the merchantabilityor fitness
              quantity       ofcommcrcc at the place where the Buyer is                damafles ofaw kind whatsoever, including but not limited to any direct, indirect or coUateral
                             for any purpose, nor shall it have any liability          ^ gjj              ^ stipulated in the Contractord^


                                        „s|.anootbtlKMItabfeftr«lut=ordel»yinddi.=.y.fU«=a.a.elotor.p«to.offi»mmo<li«f»mla^^0                                         ofanyfi
           Force Majcurc.    The Seller
                              majcuie




           Independent
           Arbitration
           Clause:
                              atcordanoe wilh Ihcprovljl.^      of                                              bytteloslngpaW.TheOoiniet
O
Oft.

    OJ                                                                                                                                                                               . M
                                   Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 101 of 105




     otherConditions: Before Buyer arrange the paymentthe commodity still belong toSeller.


     CONTRACTUAL TERUS AGREED BY BOTH SELLER &BUYER(PLEASE SIGN ftE-UAIL TO
                                                                                                                        WEiHAI TEXTILE
     plain. vantrqrtishaTig. com                                                                                        import & EXPORT CO-LTp
                                                                                                       ^:J5r(SELLER)i
       ^:^J(BUYERPLEASE&

                                                                                                                        president
                                                                                                                                                 ••   ,•
                                                                                       '.J":




                                                                                 .      i".    •••>•




—o
                                                                                4 -4 300118ERUP06Y
Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 102 of 105

                                                                   25




         Exhibit 6
                             Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 103 of 105




                                       WEIHAI TEXTILE GROUP IMPORT AND EXPORT CO..LTD
                                                            N0.16 SHiCHANG AVENUE. WEIHAI, 264200 CHINA
                  +86-631-5655381
                  +86-631-5658088

                                                                             I SALES CONTRACT
BUYER:            ERUPTION HOLDINGS INC.        CONTRACT NO:300118ERUP07Y (FUGSP2019F-1)S)
                                                                           FUGSP2019F-1)S) PAYS FREIGHT:                                            BUYER
TEL:              307-222-8069                  DATE:2018/12/1                                                  EXIT FACTORY DATE:                  25/01/2019
FAX.              307-222-8069                  SIGNED ADDRESS:\VEIHAI . SHANDONG
                                                                              }ONG                              FIT SAMPLE DUE BY:                  10 DAYS AFTER CON!
ADD:              1603 CAPITOL AVE SUITE 314-957 CHEYENNE .WY 82001                                             T.O.P. DUE BY;                       30 DAYS AFTER CONFI
                                                                                                            -   MUST SUBMIT ALL TRIMS FOR APPROVAL
                                                                                     .Y CONFIRMED BY BOTH
THIS SALES COr-TTRACT IS MADE OLFTAS PER THE FOLLOWING TERMS AND CONOTIONS MLTTUALLY CONFIRMED BY BOTH                        SUBMIT ALL LAP DIPS FORAPPROVAL
PARTIPR




                                                                                                         32PCS/BOX
                                     WHITER          SHORT PANTS             800       50    100   100   150 . 150        100        100       50     $5.65      $4,520.00
                                     BLACKS          SHORT PANTS             800       50    100   100   150        150   100        100       50     S5.65      $4,520.00
                                      GREY^          SHORT PANTS             800       50    100   100   150        150   100        100       50     $5.65      $4,520.00
                                     WHFTE            MOTO PANT               800      50    100   100    150       150   100        100       50     $8.30      $6,640.00
                                     BLACK            MOTO PANT               800      50    100   100    150       150 ' 100        100       50     $8.30      $6,640.00
                                      GREY            MOTO PANT               800      50    100   100    150       150   100        100       50     $8.30      $6,640.00
                                                          TOTAL              4800                                                                                $33,480.00
                  I                             I               I          QUANTITY ALLOWANCE -^3%) I           I         1      |         |

Ifa carrier is selected and booked bythe Bu^r rtselfin accordancewith the terms of this contract the sellerwill have the commodity ready for shipment
 by such time of delivery.
(1)iKi5^:                                                       (2)iKiEn«f:
SHIPPING MARK; As buyerrequire.                                 LOADING PORT :nearby the facrory

DESTINATION PORT LOS ANGELES



  PAYMENT:        TT afer shipment 60days

                                                                          1 -3 300118ERUP07Y
                              Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 104 of 105




(sm^t

Packing:        As buyer required size Ratio: 1-2-2-3-3-2-2-1. case pack:32pcs. carton requirement see attachmentlndividually poly-bagged with child suffocation
                warning printed, ifbuyerwant to add other request on packing ,pls Inform selier.and buyer wwill bear the additionaicosts thus Incurred .


                                                                              rn^5?:^: i56590                          '
 (6) ^SiSJSiA,: seller need to provide fit samples per style per col 2 pcs in 10 size to buyer within 10 days after botli sides signed in the
Sample approval', contracf.and to provide TOP sanples per style per col 5 pcs in 10 size to buyer within 30 days after both sides signed in the
                  contract-All samples are provided for paynent. This part will be paid together with the bulk goods. One box of salesman sanple
                  shall be included per style and concealed with yellow-tapes and ship to USA as T. 0. P RN. code ; 156590




                b>j5ilkSS;                                                                                                                                 •-            •

                                     iaimiiEv
Documents:       The Seller will only provide the Buyer with the following documents for the payment:                                                       ' *'        '' '
                 a)ocean bill oflading in case ofshipment bysea orairway bill in case ofshipment byairofcargoreceipt incase of shipmentby raf;               . •' ,
                 b}commerical invoice;

                 c)packing list;                                                                       ''                                                       m; ;•
                 Ifany additional document,such as certilicate oforigin,etc,is required,the Seller mayprovide as requested for the Buyer's account




Risk of loss:    The risk of the commodity shall transfer to the buyer                         '
                 a)when rt has passed overthe rail ofthe vessel and been released from tacklein case of shipmentby
                 b)when it has been delivered intothe custody of the air cam'eror agent in case of shipment by air.
                 c)when ii has been delivered into the custody of the railway.

(9) M




                                                                            2 -3 300118ERUP07Y
                                Case 2:21-mc-00147-SWS Document 1 Filed 06/15/21 Page 105 of 105




                   Qualily/Quanlity Discrepancy: Fn cose ofqualiQ'discrepant, claims shall be filed by ihe Buyer within 20 days ai\er the amvol ofthe commodity attheportof
                  destination, while for quantity discrepancy, claims shall be filed by die Buyer within 15 days after the arrival ofthe commodity atthe port ofdestinallQn. Otherwise no
                  r-iaim snjj be accepted. Itisunderstood that the Seller shall not be liable for any discrepancy ofthe commodity shipped due to causes for which the insurance
                  company, other transponation orsanization or post office arc liable. The settlement ofsuch claims is restricted to replacement ofthe noo-conforming commodity on a
  Objection to one-ti>-one basis or devaluation ofthe commodity according lo degree ofinferiority and extent ofdamage in case ofquality discrepancy or supply for the shortage m
  quality and       ofquantity discrepancy, after the Seller has received an inspection report on the commodity by sampling Issued by areputable inspection organization orchamber
   quantity    ofcommerceat the place where the Buyer is located,certifying the non-conformity thereof. In no event shall the Seller be held liable for the merchantability or fitness
               for any purpose, nor shall ithave any liability or reponsibility for damages ofany kind whatsoever, including but not limited to any direct, indirect or collateral
               damages. In case the L/C or the advance payment does not reach die Seller within the time stipulated in the Contract or does not correspond to the Contract terms and
                  ihc Buyer fails to amend its terms within the time limit after being notified by the Seller, the Seller has the right to cancel the Contract orto delay the delivery ofthe
                  commodit)' as weW as to lodge claims ag^st the Buyer.


Force Majeure:    TheSellcr^Unot beheld liable for failure ordelay in delivery ofthe entire lotora portion ofthe commodity under this Contract inconsequence ofany /brcc
                  roajeureincidentsJBut the sdler must be provide relevant proof to buyer.




Independent        Any orall disputes arising from or inconnection with the performance oftheContract shall bescaled tlunugh negotiation byboth parties, failing which they shall be
Arbitration        submitted foraibitralion-The arbitration shall tackplaceinChinaandshallbe conducted by the ChinaJntemalional Econorruc and Trade ArbitrationCommission in
Clause:            accordance with theprovisional rulesofproceduresofthesadi conunission. Thearbitradon award shall beAnal and binding upon bothBuyerandSeller. Unless
                   otherwise awarded by Ibesaidarbitration commission, thearbitration fe«s^all be borneby the losing party. The Contractand all disputesconcerning the contract
                   shall begoverned by lawsof the People's Republic of China. AndContract inChineseshallprevaU.


other Conditions; Before Buyer arrangethe payment.the commodity still belong to Seller.

CONTRACTUAL TERUS AGREED BY BOTH SRT.r.RR & BUYER (PLEASE SIGK &B-UAIL TO



   ie:&(BUYER PLEASESIGN):                                                                              $:3!r(SELLER).




                                                                                   3 ~3 300118ERIF07Y
